Case 1:19-cv-10023-KPF Document 119-1 Filed 06/16/20 Page 1 of 60




                       Exhibit A
     Case 1:19-cv-10023-KPF Document 119-1 Filed 06/16/20 Page 2 of 60
                                                               CONFIDENTIAL

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


PETRÓLEOS DE VENEZUELA, S.A., PDVSA
PETRÓLEO, S.A., and PDV HOLDING, INC.,

                         Plaintiffs,
                                                Case No: 19-cv-10023-KPF
                 - against -

MUFG UNION BANK, N.A. and GLAS AMERICAS
LLC,

                         Defendants.




          EXPERT REPORT OF ALLAN R. BREWER-CARÍAS



                                   March 16, 2020
       Case 1:19-cv-10023-KPF Document 119-1 Filed 06/16/20 Page 3 of 60
                                                                                       CONFIDENTIAL

                                             CONTENTS
I.     BACKGROUND AND QUALIFICATIONS.................................................4
II.    SCOPE OF OPINION .....................................................................................5
III.   SUMMARY OF CONCLUSIONS .................................................................6
IV.    THE VENEZUELAN CONSTITUTION REQUIRES PRIOR
       NATIONAL ASSEMBLY AUTHORIZATION OF PUBLIC
       INTEREST CONTRACTS TO BE ENTERED INTO WITH
       FOREIGN/NON-DOMICILED COUNTERPARTIES ..................................7
V.     LACK OF REQUIRED NATIONAL ASSEMBLY
       AUTHORIZATION PREVENTS CONTRACT FORMATION AND
       RENDERS ANY EXECUTED CONTRACT INVALID, ILLEGAL,
       AND NULL AND VOID AB INITIO ...........................................................10
VI.    THE INDENTURE AND THE PLEDGE ARE NATIONAL PUBLIC
       INTEREST CONTRACTS THAT REQUIRED PRIOR NATIONAL
       ASSEMBLY AUTHORIZATION ................................................................11
       a.      PDVSA and PDVSA Petróleo Are Part of the National Public
               Administration of the Republic ...........................................................12
       b.      PDVSA and PDVSA Petróleo Were Parties to Both the
               Indenture and the Pledge, Which Affected Venezuela’s Oil
               Industry and Most Important Foreign Asset in a Decisive Way.........14
       c.      The Indenture and the Pledge Were Entered Into With
               Companies Not Domiciled in Venezuela............................................17
VII. THE NATIONAL ASSEMBLY VIGOROUSLY AND PUBLICLY
     OPPOSED AND REJECTED THE EXCHANGE OFFER AND THE
     PLEDGE OF CITGO HOLDING SHARES.................................................17
       a.      The Structure of the Venezuelan Government and the Functions
               and Powers of the National Assembly ................................................18
       b.      The National Assembly’s Inability to Exercise Its
               Constitutional Powers Until After the 2015 Elections........................21
       c.      The National Assembly’s May 2016 Resolution ................................27
       d.      The National Assembly’s September 27, 2016 Resolution ................29
       e.      The Contemporaneous 2016 Legal Opinion Requested by the
               National Assembly ..............................................................................31



                                                      2
       Case 1:19-cv-10023-KPF Document 119-1 Filed 06/16/20 Page 4 of 60
                                                                           CONFIDENTIAL

       f.     The National Assembly’s October 15, 2019 Resolution.....................34
VIII. THE SUPREME TRIBUNAL’S DECISIONS PURPORTING TO
      CURTAIL CONSTITUTIONAL POWERS OF THE NATIONAL
      ASSEMBLY ARE WHOLLY ILLEGITIMATE AND NOT
      ENTITLED TO RECOGNITION .................................................................35
IX.    HOGAN LOVELLS’ OPINION REGARDING THE EXCHANGE
       OFFER WAS                                     ........47
X.     VENEZUELAN LAW DOES NOT PERMIT THE LAW OF
       ANOTHER JURISDICTION TO GOVERN THE VALIDITY OF
       PUBLIC INTEREST CONTRACTS ............................................................53




                                               3
      Case 1:19-cv-10023-KPF Document 119-1 Filed 06/16/20 Page 5 of 60
                                                                  CONFIDENTIAL

I.    BACKGROUND AND QUALIFICATIONS
       1.    I have been a member in good standing of the Venezuelan Federal
District Bar since 1963. Since 1974, I have been a partner of Baumeister &
Brewer, a law firm located at Torre América, PH, Avenida Venezuela,
Urbanización Bello Monte, Caracas 1050, Venezuela. I specialize in public law,
particularly constitutional, administrative, and public economic law, which
includes hydrocarbons law.
       2.     I hold a law degree from the Central University of Venezuela (1962).
I pursued postgraduate studies at the former University of Paris (1962-1963), and,
in 1964, I earned a doctorate of law from the Central University of Venezuela.
Since 1963, I have been a professor of administrative and constitutional law at the
Central University of Venezuela, where I also served as Director of the Public Law
Institute (1978-1987). Currently, I am an Emeritus Professor.
       3.    Over the past six decades, I have participated in a large number of
academic programs, including congresses, seminars, and colloquiums, and have
delivered lectures at universities and public and private institutions in Europe, the
United States, and Latin America on subjects relating to public law. I have held
teaching appointments at Cambridge University (Trinity College) (1985-1986),
University of Paris II (1989-1990), and Columbia Law School (2006-2008). I have
served as the Vice President of the International Academy of Comparative Law
(The Hague) (1982-2010) and as the President of the Venezuelan Academy of
Political and Social Sciences (1997-1999).
      4.     I am the author of over 220 books and 1,000 articles in Spanish,
English, and French. My publications mainly address topics relating to public law
and especially Venezuelan constitutional law, administrative law, municipal law,
zoning law, environmental law, mining and hydrocarbons law, and matters of
public administration and public comparative law. The content of many of my
publications is available on my website: www.allanbrewercarias.com.

       5.    Between 1969 and 1972, I was President of the Public Administration
Commission of the Presidency of the Republic of Venezuela. In that capacity, I
drafted the general Administrative Reform Plan for Venezuela, which included
structural changes to the functioning of the ministries within the National
Executive and the decentralized entities of the National Public Administration. In
1971, I drafted the Organic Law on Public Administration, enacted in 1976 and
amended in 2001, 2008, and 2014, which, as stated in the Venezuelan Constitution
and referenced in my opinion, serves as a normative framework for laws


                                         4
        Case 1:19-cv-10023-KPF Document 119-1 Filed 06/16/20 Page 6 of 60
                                                                  CONFIDENTIAL

organizing all organs and entities comprising the Public Administration, including
state-owned enterprises such as PDVSA.

      6.     In 1993, I was appointed by the then-President of Venezuela, Ramón
J. Velasquez, to be the country’s Minister of State for Decentralization. In that
capacity, I drafted all of the statutes and regulations designed to reinforce the
federal organization of the State.

       7.    In 1999, I was elected an independent member of the National
Constituent Assembly. In that capacity, I was one of the drafters of the current
Venezuelan Constitution, ratified in 1999. In particular, I proposed the
constitutional provisions pertaining to “public interest contracts,” including
Articles 150 and 151, which govern the approval/authorization of such contracts by
the National Assembly and matters of sovereign immunity regarding such
contracts. All of my proposals, including for the drafting of Articles 150 and 151,
and all of my votes, are compiled in Allan R. Brewer-Carías, Debate Constituyente
(Aportes a la Asamblea Nacional Constituyente) [Constituent Debate:
Contributions to the National Constituent Assembly], 3 Vols., Fundación de
Derecho Público, Editorial Jurídica Venezolana, Caracas 1999.1

      8.      A statement of my qualifications, testimony, and compensation is
attached to this report as Exhibit A.
     9.   I am currently a permanent resident of the United States residing in
New York City.

II.      SCOPE OF OPINION
      10. Paul Hastings LLP, as counsel to the Ad Hoc Boards of Directors of
Petróleos de Venezuela, S.A. (“PDVSA”) and PDVSA Petróleo, S.A. (“PDVSA
Petróleo”), and Willkie Farr & Gallagher LLP, as counsel to PDV Holding, Inc.,
have requested my opinion regarding the following questions of Venezuelan law:
         (i)   Whether the “8.50% Senior Secured Notes due 2020” (the “2020
         Notes”) issued by PDVSA, the Indenture dated October 28, 2016, pursuant
         to which the 2020 Notes were issued by PDVSA and purportedly guaranteed
         by PDVSA Petróleo, and the Pledge and Security Agreement of the same
         date (the “Pledge”) pursuant to which the 2020 Notes were purportedly

1
      2 ALLAN R. BREWER-CARÍAS, DEBATE CONSTITUYENTE (APORTES A LA ASAMBLEA NACIONAL
      CONSTITUYENTE) [CONSTITUENT DEBATE: CONTRIBUTIONS TO THE NATIONAL CONSTITUENT
      ASSEMBLY], (Editorial Jurídica Venezolana 1999).


                                          5
       Case 1:19-cv-10023-KPF Document 119-1 Filed 06/16/20 Page 7 of 60
                                                                   CONFIDENTIAL

       secured by a pledge of “50.1% of the outstanding Capital Stock of CITGO
       Holding, Inc.” held by PDV Holding, Inc., are valid and enforceable
       contracts under the Venezuelan Constitution;
       and

       (ii) Whether Venezuelan law permits Venezuelan state-owned enterprises
       such as PDVSA and PDVSA Petróleo to select the law of another
       jurisdiction to govern the formation and validity of their securities and
       contracts.

    11. I have also been asked for my assessment of a Hogan Lovells
memorandum dated September 21, 2016,
                                                    .

III.   SUMMARY OF CONCLUSIONS
      12. The Venezuelan Constitution is the supreme law of Venezuela. The
current Venezuelan Constitution was drafted in 1999 by an elected Constituent
Assembly, of which I was a member. The Venezuelan Constitution was adopted in
December 1999, after its popular approval through a referendum.

       13. Under Articles 150 and 187.9 of the Venezuelan Constitution, which I
proposed in my role as one of the constitutional drafters, a national public interest
contract, meaning a public interest contract entered into by an entity that is part of
the “National Public Administration,” cannot be executed without prior
authorization of the National Assembly if (1) a statute specifically requires such
authorization, or (2) the contract is to be entered into with a foreign State or
official entity or with companies not domiciled in Venezuela.

      14. PDVSA and PDVSA Petróleo are entirely state-owned commercial
enterprises and are part of the National Public Administration, as defined in the
Organic Law of Public Administration, which I drafted.

      15. Accordingly, the Indenture and the Pledge, both of which were
entered into by PDVSA and PDVSA Petróleo with companies not domiciled in
Venezuela, including the defendants, and which affected in a decisive way the
most important foreign asset of Venezuela’s most important industry, are
unquestionably national public interest contracts within the meaning of Articles
150 and 187.9 of the Venezuelan Constitution. Therefore, in accordance with the
Venezuelan Constitution, prior National Assembly authorization of these contracts
was required.

                                          6
      Case 1:19-cv-10023-KPF Document 119-1 Filed 06/16/20 Page 8 of 60
                                                                CONFIDENTIAL

       16. Such authorization was not obtained. To the contrary, the National
Assembly vigorously and publicly opposed and rejected the transaction,
particularly the proposed pledge of a controlling interest in CITGO, both before
and after the Indenture and the Pledge were executed.

      17. Lack of required National Assembly authorization prevents valid
consent and contract formation. Consequently, the Indenture, the 2020 Notes
issued thereunder, and the Pledge are invalid, illegal (in the sense of having been
executed/issued in violation of the Venezuelan Constitution), and null and void ab
initio—i.e., they never came into valid legal existence and are entirely
unenforceable under Venezuelan law.

       18. As to the second question presented, under the principle of relative
sovereign immunity embodied in Article 151 of the Constitution, which I proposed
for inclusion in the Constitution, Venezuelan state-owned enterprises such as
PDVSA and PDVSA Petróleo can agree that doubts and controversies arising from
the performance of a contract of a commercial nature will be resolved in a foreign
jurisdiction according to foreign law, but in no case can such an agreement govern
the validity of a public interest contract. Validity is a matter of public order
regulated by the provisions of Venezuelan public law, including the Venezuelan
Constitution, which cannot be renounced or nullified through contractual
stipulations.
      19.




IV.   THE VENEZUELAN CONSTITUTION REQUIRES PRIOR
      NATIONAL   ASSEMBLY   AUTHORIZATION  OF PUBLIC
      INTEREST CONTRACTS TO BE ENTERED INTO WITH
      FOREIGN/NON-DOMICILED COUNTERPARTIES
      20. Article 150 of the Venezuelan Constitution requires the approval of
“public interest contracts” by the National Assembly, as follows:

             “The execution of national public interest contracts shall require the
      approval of the National Assembly in those cases in which such requirement
      is determined by law.
            No municipal, state or national public interest contract shall be
      executed with foreign States or official entities, or with companies not

                                        7
      Case 1:19-cv-10023-KPF Document 119-1 Filed 06/16/20 Page 9 of 60
                                                                  CONFIDENTIAL

       domiciled in Venezuela, or shall be transferred to any of them without the
       approval of the National Assembly.

             In public interest contracts, the law may demand certain nationality
       and domicile conditions, or conditions of other nature, or require special
       guarantees.”2

      21. The National Assembly exercises control over the Government and
the National Public Administration (Article 187.3, Constitution), including through
oversight of public interest contracts as addressed in Article 187.9 of the
Constitution, which provides as follows:

              “It is the role of the National Assembly to: […] 9. Authorize the
       National Executive to enter into contracts of national interest, in the cases
       established by law . . . [and] Authorize contracts of municipal, state and
       national public interest, with States or official foreign entities or with
       companies not domiciled in Venezuela.” 3

       22. In the context of Article 187.9, and according to Articles 225 and 242
of the Constitution and Article 119 of the Organic Law on Public Administration
(explained further below), the term “National Executive” includes the Ministries to
which public corporations and state-owned commercial enterprises such as
PDVSA and PDVSA Petróleo are attached for the purpose of being controlled.4
Due to this obligatory administrative attachment, national public interest contracts
to be entered into by a public corporation or state-owned enterprise with foreign
States, official foreign entities, or companies not domiciled in Venezuela can be
presented for National Assembly authorization only by the Minister of the National
Executive to which the entity is attached.
       23. Thus, Articles 150 and 187.9 of the Venezuelan Constitution require
National Assembly approval/authorization of public interest contracts in two
circumstances: (1) in the case of a national public interest contract, where such
approval/authorization is required by law (i.e., by statute); or (2) where the public
interest contract, whether national, state, or municipal, is to be entered into with
foreign States or official foreign entities, or, as in this case, with companies not
domiciled in Venezuela.


2
    CONSTITUCIÓN DE LA REPÚBLICA BOLIVARIANA DE VENEZUELA 1999 [1999 VENEZUELAN
    CONSTITUTION] art. 150.
3
    1999 VENEZUELAN CONSTIUTION] art. 187.9.
4
    See Gaceta Oficial No. 6.147 (Nov. 17, 2014) at 24.


                                         8
       Case 1:19-cv-10023-KPF Document 119-1 Filed 06/16/20 Page 10 of 60
                                                                                   CONFIDENTIAL

       24. The second circumstance is independent of the first. In other words, if
a national public interest contract is to be entered into with foreign States or
official foreign entities, or with companies not domiciled in Venezuela, National
Assembly approval/authorization is required even if such approval/authorization is
not required by any statute.
      25. In such cases, as ruled by the Constitutional Chamber of the Supreme
Tribunal of Venezuela in decision No. 2241 of September 24, 2002, “the
application of the system of prior control or authorization for procurement by the
National Assembly is inescapable.” 5

        26.     Thus, as I have previously written:

                “aside from the cases of the National Assembly approval of national
        public interest contracts when established by a statute, the Constitution also
        imposes that in any case the ‘national, state and municipal public interest
        contracts’ to be entered into with ‘foreign States, foreign official entities or
        companies not domiciled in Venezuela,’ or when they are to be transferred
        to them, they must be submitted to the ‘approval [authorization] of the
        National Assembly,’ without the need, in such cases, that a statute provides
        for it.”6

      27. In the first circumstance under Article 150—approval/authorization
required by statute—the requirement is for approval after the contract has been
executed as a condition of the contract becoming effective. However, as the
Supreme Tribunal has held in accordance with scholarly opinion, in the second
5
    In decision No. 2241 of September 24, 2002, the Constitutional Chamber of the Supreme Tribunal
    partially annulled article 80 of the Financial Management of the Public Sector Organic Law because
    this article did “not enshrin[e] the constitutional obligation of the National Executive to require the
    authorization of the National Assembly for the conclusion of contracts of national public interest, in
    the context of public credit transactions, when such contracts are concluded with States, foreign
    official entities or companies not domiciled in Venezuela.” See El Tribunal Supremo de Justicia Sala
    Constitucional [TSJ] [Supreme Tribunal of Justice] No. 2241 Andrés Velásquez y otros, nulidad
    parcial artículo 80 de la Ley Orgánica de Administración Financiera del sector Público [Andrés
    Velásquez and others, the partial anullment of Article 80 of the Organic Law of the Financial
    Administration of the Public Sector, Sept. 24, 2002] (Venez.) (hereinafter Supreme Tribunal of
    Justice, No. 2241]
6
    See Allan R. Brewer-Carías, La mutación de la noción de contratos de interés público nacional hecha
    por la Sala Constitucional, para cercenarle a la Asamblea Nacional sus poderes de control político
    en relación con la actividad contractual de la administración pública y sus consecuencias [The
    mutation of the notion of national public interest contracts made by the Constitutional Chamber, to
    assure the National Assembly of its powers of political control in relation to the contractual activity
    of public administration and its consequences], in 151–152 REVISTA DE DERECHO PÚBLICO 376–77
    (Editorial Jurídica Venezolana ed. 2017).


                                                    9
        Case 1:19-cv-10023-KPF Document 119-1 Filed 06/16/20 Page 11 of 60
                                                                                       CONFIDENTIAL

circumstance—contracts with foreign/non-domiciled counterparties—prior
authorization is required as a condition of valid consent and contract formation.7

V.       LACK OF REQUIRED NATIONAL ASSEMBLY AUTHORIZATION
         PREVENTS CONTRACT FORMATION AND RENDERS ANY
         EXECUTED CONTRACT INVALID, ILLEGAL, AND NULL AND
         VOID AB INITIO
       28. If constitutionally required National Assembly authorization is not
obtained, there can be no valid consent and thus no contract can be formed.
Accordingly, a public interest contract executed without required National
Assembly authorization is invalid and null and void ab initio.8 Such a contract is
illegal in the sense that it was executed in violation of the Venezuelan Constitution.
Not only is such a contract entirely unenforceable, but it cannot be subsequently
validated because it never came into existence in the first place due to a lack of
valid consent.
       29. As the Office of the Venezuelan Attorney General has recognized
since 1959:



7
     In decision No. 2241 of September 24, 2002, supra note 5, the Constitutional Chamber of the
     Supreme Tribunal held that “by virtue of the expression ‘no contract in the municipal, state or
     national public interest may be [executed] …’ contained in the first of those constitutional provisions
     (Article 150), it must be concluded that this second control mechanism consists of an authorization
     that must be granted prior to the conclusion of the contract of national, state, or municipal public
     interest, in order for the contract to be entered into to be recognized as valid in accordance with the
     Constitution.” In support of its decision, the Constitutional Chamber quoted Professor Jesús Caballero
     Ortíz, who explained as follows in 2001: “If the contract cannot be executed, obviously, it is about an
     authorization, a conditio juris for its validity, and the very text of the rule confirms that it is a prior
     act, well—we insist—the contract ‘cannot be entered into.’” So, the provision in Article 187, numeral
     9 is then the one that must prevail and appears correctly drafted: it is for the National Assembly to
     authorize the National Executive to [execute] contracts of national interest and to authorize contracts
     of municipal, state and national public interest with foreign official entities or with companies not
     domiciled in Venezuela.” See Jesús Caballero Ortíz, Los contratos administrativos, los contratos de
     interés público y los contratos de interés nacional en la Constitución de 1999 [Administrative
     contracts, public interest contracts and contracts of national interest in the 1999 Constitution], in 1
     ESTUDIOS DE DERECHO ADMINISTRATIVO 139, 147 (Fernando Parra Aranguren & Armando
     Rodriguez García 2001); see also Rafael Badell Madrid, Contratos de interés público nacional
     [Contracts of national public interest], in 19 REVISTA DE DERECHO ADMINISTRATIVO 11 (2004)
     https://www.badellgrau.com/?pag=7&noti=132.
8
     See Allan R. Brewer-Carías, La formación de la voluntad de la Administración Pública Nacional en
     los contratos administrativos [The formation of the will of the National Public Administration in
     administrative contracts], in 28 REVISTA DE LA FACULTAD DE DERECHO 61, 81–82 (Universidad
     Central de Venezuela ed., 1964).


                                                      10
        Case 1:19-cv-10023-KPF Document 119-1 Filed 06/16/20 Page 12 of 60
                                                                                      CONFIDENTIAL

                “there is unanimity in the administrative doctrine regarding that the
         ‘authorizations’ that according to the Constitution or the statutes, public
         officials or agents of Public Administration require in order to adopt or issue
         certain legal acts, are a constitutive element and necessary for the ‘consent;’
         consequently, the omission of the authorization does not vitiate the consent,
         but prevents it, impeding its legitimate manifestation; and being that consent
         is an essential element of the existence of the act, once it has been omitted,
         also the act, legally speaking, is inexistent.” 9

         30.     In the same regard, professor Eloy Lares Martínez has explained that:

                “When the Constitution or a Law requires an authorization for
         entering into a contract, such authorization is necessary for the validity of
         the contract. The authorization is a presupposition of legitimacy. If the
         contract is entered into without the authorization required by the
         Constitution or the law, it will be the product of a will that could not be
         expressed. Thus, the lack of authorization influences in the regularity of the
         formation of the act. That is why it is a condition of validity.” 10

VI.      THE INDENTURE AND THE PLEDGE ARE NATIONAL PUBLIC
         INTEREST CONTRACTS THAT REQUIRED PRIOR NATIONAL
         ASSEMBLY AUTHORIZATION
       31. Without any doubt, the Indenture and the Pledge, which, along with
the 2020 Notes issued under the Indenture, are integral parts of a single transaction,
are national public interest contracts within the meaning of Articles 150 and 187.9
of the Venezuelan Constitution. Both contracts were entered into by PDVSA and

9
     See Informe de la Procuraduría de la Nación al Congreso Nacional 1959 [Report of the Office of the
     Attorney General to the National Congress 1959], 624–25 (1960) (Venez.). See also Brewer-Carías,
     The formation of the will of the National Public Administration in administrative contracts, supra
     note 8 at 81–82. That is why, for instance, the National Assembly through its Resolution of
     September 25, 2018, regarding the public national interest contracts entered into by state-owned
     enterprises in the oil sector with private companies without the authorization of the National
     Assembly, declared the following: “First: To require the National Executive, in particular the
     Minister of the People’s Power for Petroleum, in the exercise of the powers of this National
     Assembly, to report on service contracts with private companies in which primary activities relating
     to hydrocarbon deposits are allowed to be carried out, so that in a plenary session, in accordance with
     the provisions of the Constitution of the Republic and the Organic Law on Hydrocarbons, it can
     proceed to debate it and submit it for approval. Second: To declare null and void all service contracts
     involving private companies relating to the exploration, exploitation, recollection, transport and initial
     storage of hydrocarbon deposits not approved by this National Assembly.”
10
     See ELOY LARES MARTÍNEZ, MANUAL DE DERECHO ADMINISTRATIVO [ADMINISTRATIVE LAW
     MANUAL] 326 (10th ed., 1996).


                                                      11
       Case 1:19-cv-10023-KPF Document 119-1 Filed 06/16/20 Page 13 of 60
                                                                        CONFIDENTIAL

PDVSA Petróleo, both of which are part of the National Public Administration,
with various companies that were not domiciled in Venezuela, affecting in a
decisive way Venezuela’s most economically and strategically important industry
and the most economically and strategically important asset of that industry
abroad—CITGO.

        a.     PDVSA and PDVSA Petróleo Are Part of the National Public
               Administration of the Republic
      32. To be a “public interest contract,” a contract must be entered into by
an entity that is part of the Public Administration at one of the three levels of
government—national, state, or municipal. This is reflected in Articles 150 and
187.9 of the Venezuelan Constitution, which refer to “national,” “state,” and
“municipal” public interest contracts.
      33. The Public Administration is comprised of the “Central Public
Administration” and the “Decentralized Public Administration.” According to the
Venezuelan Constitution (Article 242) and the Organic Law on Public
Administration (Articles 59-61), the National Central Public Administration
consists of the organs of the government itself, such as the various government
ministries. 11 The National Decentralized Public Administration, on the other hand,
consists of entities such as public corporations and state-owned commercial
enterprises like PDVSA and PDVSA Petróleo that, while not directly part of the
government itself, are closely related to the government, being attached to their
corresponding government Ministries and subject to both public and private law. 12

       34. The basic constituents of the National Public Administration have
been classified in the Public Administration Organic Law (Article 15), as “organs,”
which form the “Central Public Administration,” and “entities,” which form the
“Decentralized Public Administration.” 13 Regarding the latter, as the Constitutional
Chamber of the Supreme Tribunal held in its decision No. 464 of March 3, 2002,
the term “entities” in the Public Administration Organic Law encompasses:

              “State legal persons with the form of commercial companies,
        subjected to a mixed legal regime, of public and private law, although
        predominantly of private law, due to its form [of organization], but not

11
     See CONSTITUCIÓN DE LA REPÚBLICA BOLIVARIANA DE VENEZUELA 1999 [1999 VENEZUELAN
     CONSTIUTION] arts. 160, 174, 236.20; see also ALLAN R. BREWER-CARÍAS, ADMINISTRATIVE LAW
     IN VENEZUELA 52 (Editorial Jurídica Venezolana, 2d ed. 2015).
12
     See 1999 VENEZ. CONST. arts. 142, 300.
13
     See Gaceta Oficial No. 6.147 (Nov. 17, 2014) (Venez.), at 5.


                                             12
        Case 1:19-cv-10023-KPF Document 119-1 Filed 06/16/20 Page 14 of 60
                                                                                 CONFIDENTIAL

        exclusively, because their close relation with the State subjects them to the
        mandatory rules of public law in order to secure the best organization,
        functioning and execution of control by the Public Administration, by its
        organs or by those that contribute to attain their objectives.”14

      35. With regard to the rules of public law, state-owned commercial
enterprises such as PDVSA and PDVSA Petróleo are subject, for instance, to the
Public Contracting Law (Article 3) 15 and the Organic Law of the General Audit
Office (Article 9). 16

      36. Such entities are also part of the Public Sector as defined in Article 5
of the Financial Management of Public Sector Organic Law, which specifically
encompasses:
               “8. Commercial companies in which the Republic or other persons
        referred to in this Article have a shareholding equal to or greater than fifty
        per cent of the share capital. This also includes the wholly state-owned
        companies, whose role, through the holding of shares of other companies, is
        to coordinate the public business management of a sector of the national
        economy [...]” 17

       37. Thus, in accordance with the Venezuelan Constitution and relevant
statutes, PDVSA, a Venezuelan corporation wholly owned by the Republic of
Venezuela, and PDVSA Petróleo, a Venezuelan corporation wholly owned by
PDVSA, are part of the National Public Administration. Indeed, in the
aforementioned decision No. 464 of March 3, 2002, the Constitutional Chamber of
the Supreme Tribunal was emphatic in observing that:

              “although [PDVSA] is a company incorporated and organized in the
        form of a public limited company, it is beyond doubt, and reaffirmed as such
        by the Constitution of the Bolivarian Republic of Venezuela, that it is


14
     See El Tribunal de Justicia Sala Constitucional [TSJ] [Supreme Tribunal of Justice], No. 464
     Interpretación del Decreto de la Asamblea Nacional Constituyente de fecha 30 de enero de 2000,
     mediante el cual se suspende por 3 días la negociación de la Convención Colectiva del Trabajo)
     [Interpretation of the Decree of the National Constituent Assembly dated January 30, 2000, by which
     the negotiation of the Collective Labour Convention is suspended for 3 days], Mar. 18, 2002
     (Venez.). in 89–92 REVISTA DE DERECHO PÚBLICO 219 (Editorial Jurídica Venezolana 2002)
     [hereinafter Supreme Tribunal of Justice, No. 464].
15
     See Gaceta Oficial No. 6.154 (Nov. 19, 2014) (Venez).
16
     See Gaceta Oficial No. 37.347 (Dec. 17, 2001) (Venez.).
17
     See Gaceta Oficial No. 6.210 (Dec. 30, 2015) (Venez.).


                                                  13
        Case 1:19-cv-10023-KPF Document 119-1 Filed 06/16/20 Page 15 of 60
                                                                                       CONFIDENTIAL

         framed within the general structure of the National Public Administration . .
         .” 18

       38. In fact, since 2004 and continuing through the execution of the
Indenture and the Pledge, PDVSA’s relation with the government was so close that
its President was simultaneously serving as the Minister of Petroleum and Mining,
the organ of the National Executive responsible for exercising control over
PDVSA. 19

         b.      PDVSA and PDVSA Petróleo Were Parties to Both the Indenture
                 and the Pledge, Which Affected Venezuela’s Oil Industry and
                 Most Important Foreign Asset in a Decisive Way
       39. The notion that a public interest contract is a contract entered into by
an organ or entity within the Public Administration is not otherwise restricted by
the Constitution or any statute. Thus, in my opinion (which I have expressed since
1982)20 and in the opinion of many other Venezuelan legal experts, among them
José Araujo Juárez21 and Rafael Badell,22 any contract entered into by an organ or
entity within the Public Administration is a public interest contract. This opinion is
consistent with the Supreme Tribunal’s decision No. 953 of April 29, 2003, in

18
     The Supreme Tribunal explains that PDVSA and its subsidiaries are state owned enterprises with
     private law form. Supreme Tribunal of Justice, No. 464 supra note 14, at. 218–19. Regarding PDVSA
     being part of the National Public Administration, see Allan R. Brewer-Carías, El carácter de
     Petróleos de Venezuela, S.A. como instrumento del Estado en la industria petrolera [The character of
     Petróleos de Venezuela, S.A. as an instrument of the state in the oil industry], in 23 REVISTA DE
     DERECHO PÚBLICO, 77–86 (Editorial Jurídica Venezolana ed., 1985).
19
     Mr. Rafael Ramírez, who was appointed Minister of Energy and Mines in July 2002 and reappointed
     as Minister of Petroleum and Mining in April 2013, was simultaneously President of PDVSA
     beginning in November 2004, and he occupied both positions until September 2014. Mr. Eulogio Del
     Pino, who was appointed Minister of Petroleum and Mining in August 2015 and reappointed as
     Minister of Petroleum in August 2017, was simultaneously President of PDVSA beginning in
     September 2014, and he occupied both positions until September 2017.
20
     See Allan R. Brewer-Carías, Los contratos de interés nacional y su aprobación legislative [Contracts
     of national interest and their legislative approval], in 11 REVISTA DE DERECHO PÚBLICO 52
     (Editorial Jurídica Venezolana ed., 1982).
21
     José Araujo Juárez has opined that the state-owned enterprises “can enter into contracts that can be
     qualified as public interest contracts, and thus, subjected to the parliamentary regime control
     established in the Constitution. See José Araujo Juárez, Régimen general de derecho público relativo
     a las empresas del Estado [General system of public law concerning State enterprises], in 3
     NACIONALIZACIÓN, LIBERTAD DE EMPRESA Y ASOCIACIONES MIXTAS 191, 229 (2008).
22
     Rafael Badell has opined that public interest contracts are not only those entered into by the Republic,
     the States, and the Municipalities, but also those entered into by the “functional decentralized
     administration” if they affect the interest of the territorial entities, and, in particular, those “entered
     into by state-owned enterprises, when they affect in a direct way the national interest assigned to the
     Republic.” See Rafael Badell Madrid, supra note 7, at 7, 9.


                                                      14
       Case 1:19-cv-10023-KPF Document 119-1 Filed 06/16/20 Page 16 of 60
                                                                               CONFIDENTIAL

which the Constitutional Chamber held that contracts entered into by a state-owned
enterprise, Electrificación del Caroní S.A. (Edelca), with certain Brazilian entities
were national public interest contracts. 23

        40.     As I explained in a 2006 paper:

               “Contracts of the State or public contracts are all those in which one
        of the parties is a state legal person,24 that means, that it is integrated in the
        organization of the State, whether a politico-territorial legal person
        (Republic, States, Municipalities), or public law persons (vg. autonomous
        institutes) or private law persons of the State (vg. commercial companies or
        state-owned enterprises).

              These contracts in my opinion, have been qualified in the Constitution
        as public interest contracts (national, states or municipal)
               In fact, in the 1999 Constitution, as supreme law and principal source
        of law, on matters of contracts of the State, in Section Four of Chapter I of
        Title IV on the ‘Public Power,’ it is provided for the ‘public interest
        contracts,’ a notion that in articles 150 and 151 was adopted to identify
        contracts entered into by public entities, that is, legal State persons, or those
        that integrate the public sector and that in general comprise the notion of
        ‘State.’ … This was the intention of the proposal I made 25 regarding such
        provision before the National Constituent Assembly during the drafting of
        the 1999 Constitution.
               Given that Venezuela is organized as a federal state (Art. 4,) with
        three levels of autonomous governments (National, State, and Municipal)
        (Art. 136), the intention behind the regulation of the classification of public

23
     See El Tribunal Supreme de Justicia Sala Constitucional [TSJ] [Supreme Tribunal of Justice], No.
     953 (Apr. 29, 2003)(Venez.) at 11–12.
24
     On the regulation of legal persons in the Constitution see: Allan R. Brewer-Carías, Sobre las
     personas jurídicas en la Constitución de 1999 [On legal persons in the 1999 Constitution], in I
     DERECHO PÚBLICO CONTEMPORÁNEO: LIBRO HOMENAJE A JESÚS LEOPOLDO SÁNCHEZ 8,
     (Universidad     Central    de    Venezuela    ed.,    2003)     http://allanbrewercarias.com/wp-
     content/uploads/2007/08/473.-440.-SOBRE-LAS-PERSONAS-JUR%C3%8DDICAS-EN-LA-
     CONSTITUCION-DE-1999.pdf.
25
     See Brewer-Carías, Debate Constituyente (Aportes a la Asamblea Nacional Constituyente)
     Constituent Debate [Contributions to the National Constituent Assembly], 173 Available at:
     http://allanbrewercarias.net/Content/449725d9-f1cb-474b-8ab2-
     41efb849fea5/Content/II,%201,%2086.%20APORTES%20AL%20DEBATE%20CONSTITUYENT
     E%20TOMO%20II.pdf.


                                                  15
        Case 1:19-cv-10023-KPF Document 119-1 Filed 06/16/20 Page 17 of 60
                                                                                  CONFIDENTIAL

        interest contracts under Article 150 of the Constitution, as ‘national public
        interest contracts,’ ‘state public interest contracts’ and ‘municipal public
        interest contracts’ is to refer to the contracts entered into, respectively, by
        national public entities, state public entities or municipal public entities.26
        Consequently, the intention of the regulation [Article 150] was to consider
        as national public interest contracts, those concerning the national level of
        government (different from the state and municipal level of government),
        because it was entered into by a national public entity, that is to say, a
        national government agency (the Republic) or a national public corporation
        or a national state-owned enterprise.”27

       41. Accordingly, the Indenture (under which the 2020 Notes were issued)
and the Pledge are both national public interest contracts because they were both
entered into by PDVSA and PDVSA Petróleo, which, as explained above, are both
part of the National Public Administration of the Republic.

       42. The Indenture and the Pledge are also national public interest
contracts under any standard that takes into account the magnitude or impact of the
transaction, including the standard articulated by the National Assembly in its
resolutions dated May 26, 2016 28 and September 27, 2016,29 in which it expressed
that “public interest contracts, that require the National Assembly’s approval” as a
“condition of the validity of the contract,” are “a special category of administrative
contracts, inextricably related to an object that affects the collective interest of all
citizens.” Venezuela’s oil industry indisputably affects the collective interest of all
citizens because it is the main driver of the country’s crippled economy and the
key to any hope of recovery, and CITGO is the “crown jewel” of Venezuela’s oil
industry and its most economically and strategically important asset abroad.
Therefore, the Indenture and the Pledge, which were executed as part of a single,


26
     See Caballero Ortiz, supra note 7 at 142.
27
     See Allan R. Brewer-Carías, Nuevas consideraciones sobre el régimen de los contratos del Estado en
     Venezuela [New considerations on the system of state contracts in Venezuela], in 2 VIII JORNADAS
     INTERNACIONALES DE DERECHO ADMINISTRATIVO, 449–50 (2005).
28
     See Asamblea Nacional, Acuerdo sobre el respeto de las facultades propias e intransferibles de la
     Asamblea nacional sobre los contratos de interés público que suscriba el Ejecutivo Nacional con
     Estados o entidades oficiales extrajeras o con sociedades no domiciliadas en Venezuela [Resolution
     regarding the respect of its own and untransferable attributions regarding public interest contracts
     entered into by the National Executive with States or Official foreign entities or corporations not
     domiciled in Venezuela], (May 26, 2016) (Venez.) (Hereinafter, Resolution dated May 26, 2016).
29
     Asamblea Nacional, Acuerdo sobre la situación financiera actual de Petróleos de Venezuela S.A.
     [National Assembly Resolution on the current Financial Situation of Petróleos de Venezuela S.A.],
     (Sept. 27, 2016) (Venez.) (Hereinafter Resolution dated Sep. 27, 2016).


                                                   16
        Case 1:19-cv-10023-KPF Document 119-1 Filed 06/16/20 Page 18 of 60
                                                                                  CONFIDENTIAL

integrated transaction (the issuance of new, “secured” notes pursuant to the
Exchange Offer),30 are national public interest contracts under any such standard.

        c.      The Indenture and the Pledge Were Entered Into With
                Companies Not Domiciled in Venezuela
       43. The Indenture was entered into with the following four counterparties:
MUFG Union Bank N.A., as Trustee; GLAS Americas LLC, as Collateral Agent,
Law Debenture Trust Company of New York, as Registrar, Transfer Agent, and
Principal Paying Agent, and Banque Internationale à Luxembourg, Société
Anonyme, as Luxemburg Paying Agent. The Pledge was entered into with two of
these same counterparties—GLAS Americas LLC, as Collateral Agent, and MUFG
Union Bank N.A., as Trustee.
       44. None of these four counterparties was domiciled in Venezuela when
the Indenture and the Pledge were executed.
       45. Accordingly, as national public interest contracts entered into with
entities not domiciled in Venezuela, the Indenture and the Pledge required prior
National Assembly authorization under the plain text of Articles 150 and 187.9 of
the Venezuelan Constitution. The National Assembly did not authorize the
execution of these national public interest contracts, thus preventing them from
coming into legal existence and rendering them and the 2020 Notes invalid and
null and void ab initio.

VII. THE NATIONAL ASSEMBLY VIGOROUSLY AND PUBLICLY
     OPPOSED AND REJECTED THE EXCHANGE OFFER AND THE
     PLEDGE OF CITGO HOLDING SHARES
       46. The National Assembly did not just fail to authorize the execution of
the Indenture and the Pledge; rather, it vigorously opposed and categorically
rejected the Exchange Offer, particularly objecting to the proposed pledge of a


30
     The Indenture and the Pledge were executed as part of a single, integrated transaction involving the
     issuance of new, secured notes in exchange for unsecured notes previously issued by PDVSA and
     guaranteed by PDVSA Petróleo. Under Venezuelan law, the Indenture was a “complex contract” in
     that it contemplated two contractual engagements—a loan contract and a pledge contract. The loan
     contract was a public debt contract that would result from PDVSA’s issuance of the 2020 Notes,
     which would be guaranteed by PDVSA Petróleo. The pledge contract was the contemplated pledge of
     “50.1% of the outstanding Capital Stock of CITGO Holding, Inc.” held by PDV Holding, Inc. (a
     wholly-owned PDVSA subsidiary) to secure the 2020 Notes. As a direct consequence of the
     execution of the Indenture on October 28, 2016, the Pledge was executed as of the same date.


                                                   17
        Case 1:19-cv-10023-KPF Document 119-1 Filed 06/16/20 Page 19 of 60
                                                                                     CONFIDENTIAL

controlling interest in CITGO. 31 To fully understand the importance of the
National Assembly resolutions bearing on this matter, it is necessary to understand
the functions and powers of the National Assembly and its place within the
Venezuelan government.

         a.      The Structure of the Venezuelan Government and the Functions
                 and Powers of the National Assembly
      47. As established in the Venezuelan Constitution, the Venezuelan
government is organized according to the principle of the separation of powers,
with the National Public Power divided into five branches of government—
Legislative, Executive, Judiciary, Citizen, and Electoral (Article 136). Those
branches correspond to the following organs: the National Assembly (National
Legislative Power, Articles 186-224); the President of the Republic and the other

31
     The text of the National Assembly’s September 27, 2016 Resolution particularly objects to and rejects
     the illegitimacy of the purported pledge of CITGO. This pledge violated the Venezuelan legal
     system’s traditional prohibition on securing public interest debt contracts with pledges of or
     guaranties based on national, state, or municipal assets, which prohibition is incorporated in Article
     105 of the Financial Management of the Public Sector Organic Law. Although another provision of
     the Financial Management of the Public Sector Organic Law exempts PDVSA’s debt contracts from
     the legislative authorization ordinarily required under this law for public debt contracts (an exemption
     which has no bearing on the authorization independently required under Article 150 for national
     public interest contracts entered into with foreign, non-domiciled counterparties), this exemption does
     not apply to the prohibition on pledges of national, state, or municipal assets. While the wording of
     the heading of the statutory exemption is somewhat confusing (“On the operations and entities
     exempt from the regime established in this Title or of the Legislative Authorization” (De las
     Operaciones y Entes Exceptuados del Régimen Previsto en este Título o de la Autorización
     Legislativa )), it is clear from the content of the Chapter that the exemptions listed therein, including
     the exemption for certain of PDVSA’s debt contracts, are related exclusively to the legislative
     authorization regulated in the Title, that is, the regime established in the Title on Legislative
     authorization (el regimen sobre Autorización Legislativa), and not to the statute’s prohibition on
     pledges of public assets. It is in the context of this traditional prohibition on pledges of Venezuelan
     public assets (see e.g., LUIS CASADO HIDALGO, NOTAS PARA UN ESTUDIO DEL RÉGIMEN LEGAL DEL
     CRÉDITO PUBLICO EN EL DERECHO VENEZOLANO [NOTES FOR A STUDY OF THE LEGAL PUBLIC
     CREDIT SYSTEM IN VENEZUELAN LAW] 23, 42 (1975)) that the National Assembly’s September 27,
     2016 Resolution can be best understood. That is why, in the debate held at the National Assembly
     before the adoption of the Resolution, representative José Guerra argued regarding the pledge of the
     50.1 % of Citgo shares, “that for the first time,” a pledge was being offered as guaranty for a
     corporate bond issuance of PDVSA, and that such pledge was “questioned by the Venezuelan legal
     order.” See Asamblea Nacional, Sesión Ordinaria del día martes 27 de septiembre de 2016. Debates
     sobre los efectos del Canje de Bonos de PDVSA [Regular Session of Tuesday, September 27, 2016.
     Discussions on the effects of PDVSA Bond Redemption], at 5. In the same debate, representative
     Freddy Guevara warned “the international creditors” that the National Assembly would not recognize
     any “public interest contract,” such as the one that was discussed, without the intervention of the
     Assembly, alerting them that they “would not be able to request us to fulfill the commitments of
     irresponsible ones that destroyed PDVSA.” Id. at 22).


                                                     18
       Case 1:19-cv-10023-KPF Document 119-1 Filed 06/16/20 Page 20 of 60
                                                                               CONFIDENTIAL

bodies (particularly the Ministries) within the National Executive Power (National
Executive Power, Articles 225-252); the Supreme Tribunal of the Republic and
other courts (Judicial Power, Articles 253-272); the General Prosecutor of the
Republic, the General Comptroller of the Republic, and the People’s Defender
(Citizen Power, Articles 273-291); and the National Electoral Council and other
electoral bodies (Electoral Power, Articles 292-298).32

      48. The National Assembly is an elected body composed of members
elected every five years through universal, direct, and secret suffrage (Article 186).

       49. As provided in Article 136 of the Venezuelan Constitution, “each of
the branches of Public Power has its own functions, but the organs charged with
exercising them shall cooperate with one another in achieving the purposes of the
State,” 33 and, according to Article 137, “the Constitution and the law define the
powers of the organs exercising the Public Power, to which the activities to be
carried out must be subjected.” 34 Consequently, as provided in Article 138, “any
usurped authority is ineffective, and its acts are null and void.” Usurpation occurs
whenever an action is taken without legal authority. 35

       50. In addition to its exclusive legislative power, the National Assembly
also has the exclusive power, as provided in Article 187.3 of the Constitution, to
“exercise functions of control over the Government and the National Public
Administration.” These “functions of control” are partially enumerated in Article
187, which gives the National Assembly exclusive authority to, for instance,
discuss and approve budgetary matters (Article 187.6), authorize additional credits
(Article 187.7), approve general lines of the Nation’s development (Article 187.8),
authorize entering into public interest contracts (Article 187.9), approve votes of
censorship to high executive officials (Article 187.10), authorize the use of military
missions (Article 187.11), authorize the sale of public goods (Article 187.12),
authorize the appointment of certain high public officials (Article 187.14),
authorize the President to travel abroad (Article 187.17), and approve International
Treaties signed by the National Executive (Article 187.18).
32
     See in relation to the organization of the Venezuelan Government, ALLAN R. BREWER-CARÍAS, LA
     CONSTITUCIÓN DE 1999: ESTADO DEMOCRÁTICO Y SOCIAL DE DERECHO [THE 1999 CONSTITUTION:
     DEMOCRATIC AND SOCIAL RULE OF LAW], 503–04 (Editorial Jurídica Venezolana ed., 2d ed., 2014).
33
     1999 VENEZ. CONST. Art. 136
34
     1999 VENEZ. CONST. Art. 137.
35
     See on this matter, ALLAN R. BREWER-CARÍAS, 4 LAS INSTITUCIONES FUNDAMENTALES DEL
     DERECHO ADMINISTRATIVO Y LA JURISPRUDENCIA VENEZOLANA [THE FUNDAMENTAL
     INSTITUTIONS OF VENEZUELAN ADMINISTRATIVE LAW AND JURISPRUDENCE] 59 (Universidad
     Central de Venezuela ed., 1964); Brewer-Carías, The 1999 Constitution: Democratic and Social Rule
     of Law, supra note 32, at 324.


                                                  19
        Case 1:19-cv-10023-KPF Document 119-1 Filed 06/16/20 Page 21 of 60
                                                                                       CONFIDENTIAL

       51. In exercising such control functions, the National Assembly can adopt
resolutions and issue political declarations (Acuerdos) that constitute
“parliamentary acts without the form of law.”36 These legislative acts have the
same rank as acts directly authorized by the Constitution, so long as they do not
conflict with any other constitutional provision. For instance, the National
Assembly can resolve that a certain authority has been usurped and that, according
to the Constitution, such authority is ineffective and any related acts are to be
deemed null and unconstitutional (Article 138).

       52. National Assembly resolutions need not be ratified by the President. A
resolution can be repealed only by the National Assembly itself. No other
government body can repeal, veto, or abrogate a National Assembly resolution,
except the Constitutional Chamber of the Supreme Tribunal of Justice through a
constitutionally-prescribed process of judicial review (Articles 266.1; 336.1;
336.4).
      53. Although the Constitution must be interpreted by all persons, officials,
and organs of the government responsible for applying it, the National Assembly
acts as the first-instance interpreter of the Constitution whenever it enacts laws,
adopts resolutions, or performs other parliamentary acts in accordance with its
Constitutional authority. 37 While no organ of the State, not even the Supreme
Tribunal (Article 335), has a monopoly on constitutional interpretation,38 the
National Assembly, as the body representing popular sovereignty in the exercise of
the legislative power of the State, not only speaks first as an interpreter of the
Constitution, its voice is critical to constitutional interpretation and enforcement. 39



36
     See ALLAN R. BREWER-CARÍAS, LOS PRINCIPIOS FUNDAMENTALES DEL DERECHO PÚBLICO [THE
     FUNDAMENTAL PRINCIPLES OF PUBLIC LAW] 97–98 (Editorial Jurídica Venezolana ed., 2005)
37
     See CLAUDIA NIKKEN, CONSIDERACIONES SOBRE LAS FUENTES DEL DERECHO CONSTITUCIONAL Y LA
     INTERPRETACIÓN DE LA CONSTITUCIÓN [CONSIDERATIONS ON THE SOURCES OF CONSTITUTIONAL
     LAW AND THE INTERPRETATION OF THE CONSTITUTION] 85 (Editorial Jurídica Venezolana ed., 2018).
38
     See NÉSTOR PEDRO SAGUÉS, LA INTERPRETACIÓN JUDICIAL DE LA CONSTITUCIÓN [JUDICIAL
     INTERPRETATION OF THE CONSTITUTION] 2 (Lexis Nexis, 2d ed., 2006); See Elisur Arteaga Nava, La
     interpretación constitucional [Constitutional interpretation], in 1 INTERPRETACIÓN CONSTITUCIONAL
     61, 108–09 (Editorial Porrúa ed., 2005).
39
     As Joaquín Pérez Royo has stated: “the Constitution is a legal rule that refers at first instance to a
     political interpreter. Parliament is the political body that interprets the Constitution in the only way it
     knows how to do so: in a political sense. And furthermore, it is also a privileged interpreter, insofar
     as it is the democratically elected representative of the citizens and, therefore, expresses the general
     will. That is precisely why its interpretation in the form of a law is imposed on the whole of society.”
     See Javier Pérez Royo, La interpretación constitucional [Constitutional interpretation], in 1
     INTERPRETACIÓN CONSTITUCIONAL 889 (Editorial Porrúa ed., 2005),


                                                      20
        Case 1:19-cv-10023-KPF Document 119-1 Filed 06/16/20 Page 22 of 60
                                                                                    CONFIDENTIAL

         b.      The National Assembly’s Inability to Exercise Its Constitutional
                 Powers Until After the 2015 Elections
      54. The system of checks and balances described in the previous section
can only function in a democratic regime, where each branch of government
acknowledges the independence and autonomy of the other branches of
government. It is absolutely incompatible, however, with the authoritarian system
of government that developed in Venezuela following the rise to power of Hugo
Chávez shortly after the ratification of the current Constitution and continuing to
the present day under Nicolás Maduro. Since the beginning of the Chávez regime
in 2000, the Executive of Venezuela has devoted itself to neutralizing the National
Assembly and subduing the Judiciary in blatant disregard of the Constitutional
system of separation of powers. 40

      55. The most important means used by the Executive to neutralize and
prevent the National Assembly from exercising its functions has been to simply
ignore its powers. Thus, numerous treaties and contracts of national public interest,
which under the Constitution were required to be submitted to the National
Assembly for authorization, were instead simply enacted by the Executive in
complete disregard of the proper constitutional role of the National Assembly.
     56. For example, the following high-profile contracts were
unquestionably national public interest contracts entered into with foreign non-
domiciled counterparties that were required to be submitted to the National
Assembly for authorization under Article 150 of the Constitution, yet were not:

         (a) A 2007 contract41 for technological services relating to the
         transformation and modernization of Venezuelan citizen identification and

40
     See on this process, the general comments in ALLAN R. BREWER-CARÍAS, DISMANTLING
     DEMOCRACY IN VENEZUELA. THE CHÁVEZ AUTHORITARIAN EXPERIMENT 1–6 (Cambridge Univ.
     Press, 2010). See also Allan R. Brewer-Carías, The Principle of Separation of Powers and
     Authoritarian Government in Venezuela, in 47 DUQUESNE LAW REVIEW 813–38 (2009).
41
      Convenio Integral de Cooperacion Cuba-Venezuela, Contrato para desarollo de solucion
     tecnologica integral [Cuba-Venezuela Comprehensive Cooperation Agreement, Comprehensive
     Technological Solution Development Contract], https://infodio.com/docs/convenio-cedula-albet-
     onidex-pedro-carreno.pdf, at 4. See Cuba: nueva cédula electrónica venezolana “un convenio
     secreto” [Cuba: Venezuela's new electronic cedula "a secret agreement], EL NUEVO HERALD (Nov.
     28, 2011), 1, https://www.reportero24.com/2011/11/28/cuba-nueva-cedula-electronica-venezolana-
     un-convenio-secreto/ (commenting on the importance of the contract). I have highlighted the fact that
     this contract, being a national interest contract, entered into with foreign entities and companies not
     domiciled in Venezuela, was not submitted to National Assembly authorization as required by article
     150 of the Constitution. See ALLAN R. BREWER-CARÍAS, CRÓNICA DE UNA DESTRUCCIÓN.
     CONCESIÓN, NACIONALIZACIÓN, APERTURA, CONSTITUCIONALIZACIÓN, DESNACIONALIZACIÓN,


                                                    21
       Case 1:19-cv-10023-KPF Document 119-1 Filed 06/16/20 Page 23 of 60
                                                                                CONFIDENTIAL

        passport services entered into by the Republic of Venezuela and a
        Venezuelan state foundation, Fundación Misión Identidad, with Universidad
        de Ciencias Informáticas, a unit of the Republic of Cuba, and a Cuban
        corporation, Sociedad Mercantil ALBET Ingeniería y Sistemas (ALBET,
        S.A.);
        (b) The Framework Contract of the National Geological Prospection of
        Venezuela, entered into in 2012 by the Republic of Venezuela and the
        Venezuelan Geology and Mining Institute with a Chinese corporation,
        CITIC Construction;42

        (c) Various contracts of national public interest entered into on November
        30, 2016 by PDVSA, PDVSA Petróleo, and PDV Holding, Inc. with Rosneft
        Trading S.A.; 43

        (d) Various contracts of national public interest entered into by a number
        of Venezuelan state entities with a Chinese corporation, China CAMC
        Engineering Co. Ltd.; 44

        (e) Other public interest contracts entered into by various Venezuelan
        public entities with the above-referenced CITIC Construction; 45 and


     ESTATIZACIÓN, ENTREGA Y DEGRADACIÓN DE LA INDUSTRIA PETROLERA [CHRONICLE OF
     DESTRUCTION.        CONCESSION,       NATIONALIZATION,     OPENING,      CONSTITUTIONALIZATION,
     DENATIONALIZATION, STATIZATION, DELIVERY AND DEGRADATION OF THE OIL INDUSTRY] 289
     (Editorial Jurídica Venezolana ed., 2018).
42
     See MÓNICA MARTIZ, SECTOR MINERO (LA SANGRIENTA FIEBRE DEL ORO) [MINING SECTOR (THE
     BLOODY GOLD RUSH)] 10, 12 (Manuel Sánchez ed., 2018). The National Academy of Physical
     Sciences and Mathematics in a Statement of September 9, 2012 questioned such public interest
     contract, as being against the national “policy to reach scientific sovereignty of the country”
     denouncing that “there is no known example of a sovereign Nation that has commissioned companies
     of another nation to complete [such activities.]” Academia de Ciencias Fisicas, Matematicas y
     Naturales, Posicion de la Academia de Ciencias Físicas Matemáticas y Naturales Ante La Firma de
     Convenios Con Empresas Foraneas Para la Exploracion de Recursos Minerales] [Position of the
     Academy of Mathematical and Natural Physical Sciences Before The Signing of Covenants with
     Foreign Enterprises For the Exploration of Mineral Resources] (Sept. 9, 2012).
43
     See Venezuela's PDVSA uses 49.9 pct Citgo stake as loan collateral, REUTERS (Dec. 23, 2016)
     https://www.reuters.com/article/venezuela-pdvsa-idUSL1N1EI1FO.
44
     See the references to such contracts in the web site of CAMCE: Agricultural Projects, CHINA CAMC
     ENGINEERING CO. LTD., http://www.camce.com.cn/en/enBA/enEC/enAP/ (last visited Feb. 25, 2020);
     Industrial         Projects,      CHINA          CAMC        ENGINEERING           CO.       LTD.)
     http://www.camce.com.cn/en/enBA/enEC/enIP/ (last visited Feb. 25, 2020); Water Engineering
     Projects, CHINA CAMC ENGINEERING CO. LTD., http://www.camce.com.cn/en/enBA/enEC/enWE/
     (last visited Feb. 25, 2020); Power Projects, CHINA CAMC ENGINEERING CO. LTD.,
     http://www.camce.com.cn/en/enBA/enEC/enPP/ (last visited Feb. 25, 2020).


                                                  22
        Case 1:19-cv-10023-KPF Document 119-1 Filed 06/16/20 Page 24 of 60
                                                                                   CONFIDENTIAL

         (f)   Contracts entered into by Venezuelan state-owned enterprises
         Siderúrgica del Orinoco (Sidor) and Venezolana de Aluminio (Venalum)
         with Chinese corporation Minmetals Engineering to promote Venezuela’s
         aluminum production.46

      57. The second means used by the Executive to neutralize the National
Assembly was to progressively appropriate its legislative functions through the
enactment of sweeping, unconstitutional enabling laws. This process began in
2001, after the enactment of an enabling law pursuant to which the President
enacted forty-eight decrees on the most important topics, purporting to replace
regular legislation enacted by the National Assembly. 47

      58. The Executive’s assertion of total political control over the National
Assembly, the subjugation of the Supreme Tribunal, and the Executive’s control
over the other branches of government were summarized in 2008 by the late
Teodoro Petkoff, then director of one of the most important newspapers in the
country (which was later censored by the government):
               “Chávez controls all the political powers. More than 90% of the
         Parliament obey his commands; the Venezuelan Supreme Court, whose
         number were raised from 20 to 32 by the parliament to ensure an
         overwhelming official’s majority, has become an extension of the legal
         office of the Presidency… The Prosecutor General’s Office, the
         Comptroller’s Office and the Public Defender are all offices held by ‘yes
         persons,’ absolutely obedient to the orders of the autocrat. In the National
         Electoral Council, four of five members are identified with the government.
         The Venezuelan Armed Forces are tightly controlled by Chávez. Therefore,
         from a conceptual point of view, the Venezuelan political system is




45
     See the references on the web site of CITIC Construction: CITIC CONSTRUCTION, ,
     http://www.cici.citic.com/en/search/index.html?keyword=venezuela (last visited February 2, 2020).
46
     See Venezuela y China firmaron acuerdos para impulsar industrias siderurgicas [Venezuela and
     China signed agreements to boost steel industries], TELESUR (April 16, 2014),
     https://www.telesurtv.net/news/Venezuela-y-China-firmaron-acuerdos-para-impulsar-industrias-
     siderurgicas-20140416-0031.html.
47
     See Allan R, Brewer-Carías, Apreciación general sobre los vicios de inconstitucionalidad que afectan
     los Decretos Leyes Habilitados [General appreciation of the vices of unconstitutionality affecting the
     Enabling Laws Decrees] in LEY HABILITANTE DEL 13-11-2000 Y SUS DECRETOS LEYES 65–66 (Irene
     de Valera ed., 2002)


                                                    23
        Case 1:19-cv-10023-KPF Document 119-1 Filed 06/16/20 Page 25 of 60
                                                                                      CONFIDENTIAL

         autocratic. All political power is concentrated in the hands of the President.
         There is no real separation of Powers.” 48

      59. In 2009, the President of the Supreme Tribunal exclaimed in a press
conference that “the separation of powers weakens the State” and that this
principle “has to be reformed.” 49 Perhaps this assertion was made to support
President Chávez’s August 2008 statement “I am the Law … I am the State,” (Yo
soy la Ley… Yo soy el Estado) when he announced that, despite the general
opposition to his abusive use of delegate legislation, he was going to enforce forty
new statutes through blatantly unconstitutional Decree Laws, threatening to
persecute all those who might oppose him. 50 And this was not the first time he used
such an expression. In 2001, when he approved the first forty-eight executive
Decree Laws, he declared “La Ley soy yo... El Estado soy yo.” (“The law is me.
The state is me.”). 51

      60. Given this state of affairs, and particularly after 2006, when the
National Assembly became completely controlled by the Chávez regime (and later
the Maduro regime) due to the decision of the opposition parties not to participate
in the December 2005 parliamentary elections, 52 it is not surprising that prior to

48
     See Teodoro Petkoff, Election and Political Power. Challenges for the Opposition, in REVISTA:
     HARVARD REVIEW OF LATIN AMERICA 2 (2008). See Allan R, Brewer-Carías, The Principle of
     separation of Powers and the Authoritarian Government in Venezuela, in 47 DUQUESNE LAW
     REVIEW 813, 838 (2009).
49
     See Juan Francisco Alonso, La división de poderes debilita al estado. La presidenta del TSJ [Luisa
     Estela Morales] afirma que la Constitución hay que reformarla [The division of power weakens state,
     President of TSJ [Luisa Estela Morales] states that the Constitution must be reformed], EL
     UNIVERSAL (Dec. 5, 2009), http://www.eluniversal.com/2009/12/05/pol_art_mo-ra-les:-la-
     divisio_1683109.shtml.
50
     These were the words of president Chavez in a political rally challenging his opponents held on
     August 28, 2008; “I warn you, group of Stateless, putrid opposition. Whatever you do, the 26 Laws
     will go ahead! And the other 16 Laws… also. And if you go out in the streets, like on April 11 (2002)
     we will sweep you in the streets, in the barracks, in the universities. I will close the golpista media. I
     will have no compassion whatsoever … This Revolution came to stay, forever! You can continue
     talking stupidity … I am going to intervene all communications and I will close all the enterprises I
     consider to be of public usefulness or of social interest! Out [of the country], contractors and corrupt
     people of the Fourth Republic! I am the Law … I am the State!!” See Brewer-Carías, The Principle of
     separation of Powers and the Authoritarian Government in Venezuela, supra note 40, at 837-38
     (citing Yo soy la Ley . . . Yo Soy el Estado. [I am the Law . . . I am the State.],
     http://lasarmasdecoronel.blogspot.com/2008/10/yo-soy-la-leyyo-soy-el-estado.html (Oct. 15, 2008)).
51
     See Brewer-Carías, The Principle of separation of Powers and the Authoritarian Government in
     Venezuela, supra note 40, at 838 (citing La ley soy yo. El Estado soy yo. [The Law Is Me. The State
     Is Me.], EL UNIVERSAL (Venez.), Dec. 4, 2001, at 1,1 & 2,1)).
52
     The main opposition parties decided not to participate in the 2005 parliamentary elections due to the
     lack of transparency to guaranty free elections, denouncing the government’s control over the
     National Electoral Council, the inconsistencies of the National Electoral Registrar, and the lack of


                                                      24
        Case 1:19-cv-10023-KPF Document 119-1 Filed 06/16/20 Page 26 of 60
                                                                                    CONFIDENTIAL

2016, the National Assembly never bothered to review and authorize national
public interest contracts.

       61. This political domination of the National Assembly even predated
2006. For example, in 2004, the National Assembly, already decisively controlled
by Chávez, approved the appointment of forty-nine new Justices and Deputy
Justices of the Supreme Tribunal, every one of whom was associated with the
Chávez regime. Not a single one was associated with the opposition. 53 As a
consequence, substantially all of the Justices were dependent on and loyal to
Chávez.
       62. After the announcement of Chávez’s death in 2013, his protégé
Nicolás Maduro came to power and used many of the same brutal and
unconstitutional tactics to neutralize and usurp the National Assembly’s power and
install a judiciary that would do his bidding, all in disregard of the Constitution and
all conventional notions of proper judicial review and due process. As has been
widely reported, Maduro employed brutality, torture, and political persecution
against his rivals to maintain his authoritarian hold on the Venezuelan people and
government. 54 In recent years, his regime has developed a third means of




     guaranteed vote secrecy. See e.g.Francesc Relea, La oposición se retira de los comicios legislativos
     en Venezuela. Los adversarios de Chávez denuncian la falta de transparencia [The opposition
     withdraws from the legislative elections in Venezuela. Chávez's adversaries denounce lack of
     transparency],EL PAÍS (Nov. 30, 2005)(Venez.), Chávez controlará por completo la Asamblea tras
     el boicot de los principales partidos opositores [Chávez will completely control the Assembly after
     the boycott of the main opposition parties], EL MUNDO.ES, (Dec. 5, 2005. 12:51)(Venez.),
     https://www.elmundo.es/elmundo/2005/12/05/internacional/1133745658.html.
53
     Regarding such appointments, Representative Pedro Carreño in the name of the ruling official party
     publicly expressed that “While we members of parliament have the power to make this choice, the
     President of the Republic was consulted and his opinion was very much taken into account. […] Let
     us be clear, we aren’t going to score goals against ourselves. In the list, there were people from the
     opposition who meet all the requirements. The opposition could have used them to come to an
     agreement in the meetings, but they did not want to. So we are not going to do so for them. In the
     group of candidates, there is no one who is going to act against us.” See Javier Pereira, Chavismo
     designará hoy 49 nuevos magistrados [Chavismo to appoint 49 new judges today], EL NACIONAL,
     Dec. 13, 2004 (Venez), at A.2.
54
     See e.g. Venezuelan president is to blame for humanitarian crisis, OAS chief says, THE GUARDIAN,
     (Jun. 23, 2016), https://www.theguardian.com/world/2016/jun/23/organization-american-states-
     venezuela-nicolas-maduro; HUMAN RIGHTS WATCH, CRACKDOWN ON DISSENT: BRUTALITY,
     TORTURE,         AND        POLITICAL        PERSECUTION           IN        VENEZUELA          (2017),
     https://www.hrw.org/report/2017/11/29/crackdown-dissent/brutality-torture-and-political-
     persecution-venezuela.


                                                    25
        Case 1:19-cv-10023-KPF Document 119-1 Filed 06/16/20 Page 27 of 60
                                                                                  CONFIDENTIAL

neutralizing the National Assembly—the direct persecution of its members, many
of whom have been incarcerated or forced into exile. 55

       63. It was not until the opposition took control of the National Assembly
in the December 2015 parliamentary elections that it ceased to be entirely
politically subjugated by the Executive and began to attempt to exercise its
functions. For the first time in almost fifteen years, the National Assembly began
acting as an independent branch of government attempting to exercise its powers to
oversee and regulate the government and the Public Administration.

       64. Thus, any assertion that national public interest contracts such as the
Indenture and Pledge do not require National Assembly authorization because,
from 1999 (shortly before Chávez rose to power) through 2016, the National
Assembly did not always exercise its Constitutional powers, ignores the two
decades of brutal subjugation, threats, acts of violence, and humanitarian abuses
carried out against anyone who dared attempt to stand up to the country’s
authoritarian rulers, Chávez and Maduro.
       65. Since beginning to exercise its control functions in 2016, the National
Assembly has adopted many resolutions declaring contracts to be national public
interest contracts or rejecting contracts entered into without National Assembly
authorization. Examples of such resolutions include the following:
        (a) “Resolution on the Decree of creation of the national strategic
        development zone Mining Arc of the Orinoco” of June 14, 2016; 56

        (b) “Resolution rejecting the decision No 618 of the Constitutional
        Chamber of the Supreme Tribunal of Justice of June 20, 2016” of July
        2,2016; 57


55
     See Florantonia Singer, Casi 70 diputados venezolanos han sido víctimas de persecución. El régimen
     de Maduro ha bloqueado sistemáticamente a la Asamblea Nacional, donde la oposición logró
     mayoría en 2015 [Almost 70 Venezuelan deputies have been victims of persecution. The Maduro
     regime has systematically blocked the National Assembly, where the opposition won a majority in
     2015],                    EL         PAÍS         (Venez),          (May          9,          2019),
     https://elpais.com/internacional/2019/05/09/america/1557361186_073215.html
56
     Asamblea Nacional, Acuerdo Sobre el Decreto de Creaciónde la Zona de Desarrollo
     Estratégiconacional ‘Arco Minero del Orinoco’ [Resolution on the Decree of creation of the national
     strategic development zone Mining Arc of the Orinoco], (June 14, 2016) (Venez.).
57
     Asamblea Nacional, Acuerdo de rechazo de la sentencia N. 618 de la sala constitutcional del tribunal
     supremo de justicia del 20 de julio de 2016 [Resolution rejecting the decision No 618 of the
     Constitutional Chamber of the Supreme Tribunal of Justice of June 20, 2016], (July 2, 2016)
     (Venez.).


                                                   26
        Case 1:19-cv-10023-KPF Document 119-1 Filed 06/16/20 Page 28 of 60
                                                                                  CONFIDENTIAL

        (c) “Resolution to denounce the unconstitutionality of the constitution of
        a “PDVSA Litigation Trust, by PDVSA” of April 24, 2018; 58

        (d) “Resolution rejecting the services contracts entered into by PDVSA
        that allow private corporations to develop hydrocarbon primary activities” of
        September 25, 2018; 59

        (e) “Resolution rejecting the services contracts entered into by PDVSA
        that allow private corporations to develop hydrocarbon primary activities” of
        January 8, 2019; 60 and

        (f)    “Resolution Declaring the Invalidity and Nullity of the Contracts by
        which Petróleos de Venezuela S.A. and its Subsidiary Companies granted
        49.9% of the shares of Citgo Holding, Inc. in Favor of Rosneft Trading
        S.A.” 61

        c.      The National Assembly’s May 2016 Resolution
       66. As mentioned above, the first National Assembly resolution relevant
to this matter was adopted on May 26, 2016 (before the announcement of the
exchange offer) with the title “Resolution on the respect of the inherent and
nontransferable powers of the National Assembly on contracts of public interest
signed by and between the National Executive and Foreign States or Official
entities or with companies not domiciled in Venezuela.” 62



58
     Asamblea Nacional, Acuerdo para denunciar la inconstitucionalidad de la constitución el fideicomiso
     ‘Pdvsa US Litigation Trust,’ por parte de la sociedad anónima petróleos de Venezuela [Resolution to
     denounce the unconstitutionality of the constitution of a “PDVSA Litigation Trust, by PDVSA], (Apr.
     24, 2018) (Venez.).
59
     Asamblea Nacional, Acuerdo en rechazo a los contratos de servicios suscritos por PDVSA que
     permiten que empresas privadas actuen en actividades primarias de hidrocarburos [Resolution
     rejecting the services contracts entered into by PDVSA that allow private corporations to develop
     hydrocarbon primary activities], (Sep. 25, 2018) (Venez.).
60
     Asamblea Nacional, Acuerdo en rechazo a los contratos de servicios suscritos por PDVSA que
     permiten que empresas privadas actuen en actividades primarias de hidrocarburos [Resolution
     rejecting the services contracts entered into by PDVSA that allow private corporations to develop
     hydrocarbon primary activities], (Jan. 8, 2019) (Venez.).
61
     Asamblea Nacional, Acuerdo que declara la invalidez y nulidad de los contratos por los cuales
     Petróleos de Venezuela S.A. y sus empresas filiales otorgaron en garantía el 49.9% de las acciones
     de Citgo Holding, Inc. A favor de Rosneft Trading S.A. [Resolution Declaring the Invalidity and
     Nullity of Contracts by which Petróleos de Venezuela S.A. and its Subsidiary Companies granted
     49.9% of the shares of Citgo Holding, Inc. in Favor of Rosneft Trading S.A] (Mar. 4, 2020) (Venez.).
62
     Asamblea Nacional, Resolution dated May 26, 2016, supra note 26.


                                                   27
        Case 1:19-cv-10023-KPF Document 119-1 Filed 06/16/20 Page 29 of 60
                                                                                     CONFIDENTIAL

      67. After the Maduro regime lost absolute political control over the
National Assembly in the December 2015 parliamentary elections, the regime
embarked on a campaign to further curtail the National Assembly’s constitutional
powers to legislate and to control the activities of the government and the Public
Administration. In this context, the National Assembly reaffirmed through its May
26, 2016 resolution that “the Constitution imposes in a categorical way, without
exception, the approval of the National Assembly” of national public interest
contracts (Article 150), which the National Assembly interpreted to include:

                “those related to large contracts (grandes contrataciones) that could
         seriously compromise the assets of the Republic or expose it to serious
         losses or international claims eventually injurious to the sovereignty and
         integrity of the country, as well as the contracts that, due to their purpose,
         deserve such qualification, all of which justify the intervention and control
         of the National Assembly.” 63

       68. The National Assembly elaborated in the May 2016 Resolution that
such “public interest contracts, that require the National Assembly’s approval” as a
“condition of the validity of the contract” are “a special category of administrative
contracts, inextricably related to an object that affects the collective interest of all
citizens.” Based on this interpretation, the National Assembly declared in the
resolution that it rejected what was established in article 2.5 of [Maduro’s] Decree
No. 2323 of May 13, 2016, that declared a State of Exception and Economic
Emergency, purporting in an unconstitutional way to allow the National Executive
to enter into public interest contracts without National Assembly approval.64 In the
May 2016 Resolution, the National Assembly further declared that:
               “any activity carried out by an organ that usurps the constitutional
         functions of another public authority is null and void and shall be considered




63
     Id.
64
     Asamblea Nacional, Resolution dated May 26, 2016, supra note 28; see also Gaceta Oficial No.
     6.227, Art. 2 (May 13, 2016) at 2. See also Allan R. Brewer-Carías, Nuevo golpe a la Asamblea
     Nacional: Estado de Emergencia, Usurpación definitiva de la function de legislar y eliminación del
     control     politico     [New       blow      to    the      National      Assembly:       State      of
     Emergency definitive usurpation of the function of legislating and elimination of political control],
     (May 18, 2016), at 1-2, http://allanbrewercarias.com/wp-content/uploads/2016/05/136.-Brewer.-
     Golpe-final-a-la-democracia.-Edo-excepci%C3%B3n-19-mayo-2016.pdf (criticizing this Decree for
     the same reason that it purports to allow the President to enter into national public interest contracts
     without the authorization of the National Assembly).


                                                     28
       Case 1:19-cv-10023-KPF Document 119-1 Filed 06/16/20 Page 30 of 60
                                                                         CONFIDENTIAL

        non-existent and those who issue or sign the respective acts will be liable
        under the law.”65

        d.      The National Assembly’s September 27, 2016 Resolution
       69. On September 27, 2016, eleven days after PDVSA announced its
“Offer to Exchange” the 2017 Notes for the 2020 Notes, the National Assembly,
citing Article 187 of the Venezuelan Constitution, resolved that “the State has used
PDVSA as a source of financing for political partisan purposes, thus hindering the
company from investing in essential aspects within the industry such as
exploration, extraction, refining and distribution” and “that the financial situation
of PDVSA is that of a highly indebted entity.”66

       70. Regarding PDVSA’s “intention to make a bond swap” and to offer “as
a guaranty of payments of the Notes 50.1 % of the shares of its subsidiary CITGO
Holding, Inc.,” the National Assembly further resolved “that the opaque and
inappropriate management of the company’s finances will significantly
compromise its liquidity for debt service.” Based on its constitutional power to
“exercise control functions over the National Government and the Public
Administration, with the power to have knowledge about the financial statements
and details of any operation that commits PDVSA when its assets are used as
collateral,” the National Assembly summoned PDVSA’s President (Mr. Eulogio
del Pino, who was also Maduro’s Minister of Petroleum and Mining) to explain the
transaction before the assembled members, and further resolved:

              “To reject categorically that, within the swap transaction, 50.1% of
        the shares comprising the capital stock of CITGO Holding, Inc. are offered
        as a guarantee with priority, or that a guarantee is constituted over any
        other property of the Nation.”67

       71. Thus, prior to the execution of the Indenture and the Pledge, the
National Assembly insisted on the need for the transaction contracts, which were
to be entered into with companies not domiciled in Venezuela, to be submitted to
the authorization of the National Assembly, and categorically rejected the pledging
of the CITGO Holding shares.
      72. By invoking Article 187.9 of the Constitution, the National Assembly
recognized that the transaction contracts were contracts in the national public

65
     Asamblea Nacional, Resolution dated May 26, 2016, supra note 28.
66
     Asamblea Nacional, Resolution dated Sep. 27, 2016, supra note 29.
67
     Id.


                                                  29
        Case 1:19-cv-10023-KPF Document 119-1 Filed 06/16/20 Page 31 of 60
                                                                                   CONFIDENTIAL

interest, as Article 187.9 is addressed only to the authorization of such contracts by
the National Assembly and addresses, in particular, national public interest
contracts entered into with States, official foreign entities, or companies not
domiciled in Venezuela.68 In the debates leading up to the adoption of the
resolution, National Assembly member Freddy Guevara stated emphatically that
“this National Assembly . . . will not recognize any contract of national interest
that does not pass through this National Assembly.” 69

       73. This resolution was a binding declaration of the National Assembly,
the only legitimate governing body of Venezuela, that has never been annulled by
any subsequent action of the National Assembly or any purported action of the
Supreme Tribunal. As explained above, a National Assembly resolution is a
legislative act of the same legal rank as a statute.
      74. Not surprisingly, however, this resolution was completely disregarded
by the Maduro regime, including the Supreme Tribunal, which had recently been
packed with Maduro loyalists who had been doing his bidding in blatant and
complete disregard of the Venezuelan Constitution.70 On October 25, 2016, three

68
     Article 187.9 provides that “It is the role of the National Assembly to: […] 9. Authorize the National
     Executive to enter into contracts of national interest, in the cases established by law . . . [and]
     Authorize contracts of municipal, state and national public interest, with States or official foreign
     entities or with companies not domiciled in Venezuela.” 1999 VENEZ. CONST. art. 187.9.
69
     See Asamblea Nacional, Regular Session of Tuesday, September 27, 2016. Discussions on the effects
     of PDVSA Bond Redemption, supra note 29, at 5, 22. In that National Assembly session,
     representative Freddy Guevara, President of the Comptroller’s Commission, stated that “Parliament
     will not recognize any national interest contract that is not considered and authorized by the
     Legislative Power according to the Constitution.” Freddy Guevara sobre PDVSA: No reconoceremos
     ningún canje de bonos que no haya sido autorizado por la AN [Freddy Guevara on PDVSA: We will
     not recognize any bond swap that has not been authorized by the NA], LA PATILLA (Sept. 27, 2016)
     https://www.lapatilla.com/2016/09/27/freddy-guevara-sobre-pdvsa-no-reconoceremos-ningun-canje-
     de-bonos-que-no-haya-sido-autorizado-por-la-an/.
70
     See Jimenez v. Palacios, No. CV 2019-0490-KSJM, 2019 WL 3526479, at *2–3 (Del. Ch. Aug. 2,
     2019), as revised (Aug. 12, 2019) for a recounting of the recent actions by the Venezuelan Judicial
     and Executive branches seeking to usurp and subjugate the legislative branch:

         “The opposition coalition nevertheless swore in the three legislators, claiming the Supreme
         Tribunal’s ruling was designed to strip the opposition of its supermajority in the National
         Assembly. In response, the Supreme Tribunal declared null and void decisions taken by the
         National Assembly while the three legislators held their seats. In March 2017, the Supreme
         Tribunal took over legislative powers from the National Assembly. The United States and other
         members of the international community condemned this action, prompting the Supreme Tribunal
         to reverse course in April 2017.

         On May 1, 2017, the Maduro regime took a new approach, calling for a National Constituent
         Assembly (the “Constituent Assembly”) under Article 347 of the Constitución de la República


                                                    30
        Case 1:19-cv-10023-KPF Document 119-1 Filed 06/16/20 Page 32 of 60
                                                                                     CONFIDENTIAL

days before the issuance of the 2020 Notes, the Constitutional Chamber of the
Supreme Tribunal issued an unconstitutional and illegitimate decision (No. 893)
purporting to suspend the National Assembly’s investigations of PDVSA for the
stated purpose of quashing any doubts of the investors “in all the countries that the
Republic can access for the exchange of credit.”71 Importantly, this decision,
although illegitimate for the reasons discussed above, did not purport to invalidate
or abrogate the portion of the resolution in which the National Assembly
“reject[ed] categorically” the Pledge.

      75. On October 28, 2016, the Indenture and the Pledge were executed
without being authorized by the National Assembly, in violation of Articles 150
and 187.9 of the Constitution.

         e.      The Contemporaneous 2016 Legal Opinion Requested by the
                 National Assembly
      76. In connection with its deliberations over the September 27, 2016
Resolution, the National Assembly requested the opinion of a distinguished
Venezuelan law professor and member of the National Academy of Political and
Social Sciences, Juan Cristóbal Carmona Borjas, regarding the legality of the 2020
Notes, the Indenture, and the Pledge. Professor Carmona sent his opinion to the
President of the National Assembly on October 7, 2016, shortly after the National
Assembly’s resolution condemning the exchange transaction. In this opinion,
Professor Carmona corroborated the conclusion that, according to Article 150 of
the Constitution, national public interest contracts of public debts entered into with
sovereign States, official foreign entities, or companies not domiciled in Venezuela,
must be approved by the National Assembly. He also noted, with respect to Article

         Bolivariana de Venezuela (the “Venezuelan Constitution”). Members of the international
         community denounced the move as an unconstitutional effort to concentrate political power, and
         the opposition coalition boycotted the July elections for the Constituent Assembly. The United
         States vowed “to take strong and swift actions” against the members of the Maduro regime,
         whom the U.S. Department of State referred to as the “architects of authoritarianism.” Protests
         and violence ushered in election results, according to some accounts.
         In its first month of existence, the Constituent Assembly reportedly expressed support for
         Maduro, gave itself the power to legislate, and voted to put opposition leaders on trial for treason.
         The National Assembly refused to subordinate itself to the Constituent Assembly, resulting in two
         legislative bodies purporting to govern Venezuela.”
71
     El Tribunal Supremo de Justicia Sala Constitucional [TSJ] [Supreme Tribunal of Justice], No. 893,
     (Venez), Oct. 25, 2016. See also Allan R. Brewer-Carías, El intento fallido de la Asamblea Nacional
     de ejercer el control político sobre la Administración Pública investigando la actuación de PDVSA, y
     su anulación por la Sala Constitucional [The failed attempt by the National Assembly to exercise
     political control over the Public Administration by investigating PDVSA's action, and its annulment
     by the Constitutional Chamber], in 147 - 148 REVISTA DE DERECHO PÚBLICO 358–59 (2016).


                                                     31
       Case 1:19-cv-10023-KPF Document 119-1 Filed 06/16/20 Page 33 of 60
                                                                  CONFIDENTIAL

105 of the Organic Law of Financial Management of the Public Sector, that there
were “valid doubts” regarding the ability of PDVSA or its subsidiaries to pledge
the shares of Citgo Holding as collateral for the 2020 Notes, even with National
Assembly approval.

       77. The general content of Professor Carmona’s opinion was published
later in 2016 in his book on Oil Activity and Public Finances in Venezuela,72 in
which he states as follows:

              First, that according to the Financial Management of the Public Sector
        Organic Law and its regulations, the swap bond operation announced and
        made by PDVSA was without doubt a public debt operation, and a national
        public interest contract.

               Second, that according to article 101.3 of the same Organic Law,
        public debt contracts entered into by PDVSA, as part of the state-owned
        enterprises of the Oil sector, are exempted of the need to be previously
        authorized by the National Assembly. 73 This does not exempt PDVSA of the
        need to certify its capacity of payments in the way is provided in the same
        norm, 74 and to be authorized by the Council of Ministers, with the technical
        opinion issued by the National Office of Public Credit.75
               Third, notwithstanding the provisions of the Organic Law, according
        to articles 150, 187.9 and 312 of the Constitution, the legal regime
        applicable to national public interest contracts is different “when they are
        concluded with States or official foreign entities, or with companies not
        domiciled in Venezuela. The difference seems to be that in these cases, there
        is no room for the exception of the law referred to in the heading of the
        article, in other words, this type of contract will always require the
        authorization of the National Assembly.” 76

      78. Professor Carmona went further, affirming that according to Article
150, “when the contract is of national interest but it is also [entered into with] a
sovereign State, an official foreign entity or with a company not domiciled in
Venezuela, the approval of the National Assembly will always be required.”77
72
     See JUAN CRISTÓBAL CARMONA BORJAS, 2 ACTIVIDAD PETROLERA Y FINANZAS PÚBLICAS EN
     VENEZUELA [ACTIVITY AND PUBLIC FINANCE IN VENEZUELA] 425 (2016).
73
     Id.
74
     Id. at 426.
75
     Id. at 427.
76
     Id. at 429.
77
     Id. at 431.


                                          32
        Case 1:19-cv-10023-KPF Document 119-1 Filed 06/16/20 Page 34 of 60
                                                                     CONFIDENTIAL

Quoting a decision of the Supreme Tribunal, he affirmed that such authorization
must be given prior to the signing of the contract “so that the contract to be entered
into can be recognized as valid in accordance with the Constitution.”78

     79. Regarding the specific case of the Indenture and the Pledge for the
2020 Notes, Professor Carmona opined as follows:
                “Accordingly, we consider that public credit operations conducted by
         PDVSA, notwithstanding the fact that they are contracts of national interest,
         are not subject to their prior authorization by the National Assembly. A
         different situation would arise, however, when such transactions would be
         concluded with another State, foreign official entity or company not
         domiciled in the country, as in such cases, regardless of what entity of the
         National Public Administration [signs] them, the legal exception to
         congressional authorization is not possible.” 79

       80. Such required authorization aside, Professor Carmona considered the
Pledge “the greatest controversy in recent times,” 80 observing that “the fact that the
object of the guarantee that PDVSA intends to offer are shares of a company
constituted abroad and indirectly held by it, does not exclude them from the notion
of public patrimony subject to controls intended to ensure its sound administration
that allow or justify the extraterritorial application of the law.” 81

         81.     Professor Carmona concluded as follows:
               “In view of the foregoing, it can be noted that: i) since the Legislator
         has not distinguished regarding the location of national assets (Art. 105 [of
         the Organic Law of Financial Administration of the Public Sector]); ii) their
         character depending on its owner and not its location; iii) be the object of the
         guarantee a national asset and; iv) the laws aimed at preserving the correct
         administration of public patrimony are applicable extraterritorially, valid
         doubts arise as to PDVSA’s ability to pledge the shares held by CITGO
         Holding, Inc. in order to guarantee public debt operations.” 82




78
     Id. at. 432.
79
     Id. at 436–37.
80
     Id. at. 437.
81
     Id. at 440.
82
     Id.


                                            33
        Case 1:19-cv-10023-KPF Document 119-1 Filed 06/16/20 Page 35 of 60
                                                                                  CONFIDENTIAL

         f.     The National Assembly’s October 15, 2019 Resolution
      82. Following a rigged presidential election in 2018, in which Maduro
disqualified the opposition parties from participating in the election and jailed or
exiled many of his political rivals, Maduro claimed victory and, on January 10,
2019, purported to swear himself in before the Supreme Tribunal, not before the
National Assembly as provided in the Constitution. The National Assembly
declared Maduro’s presidency illegitimate on January 15, 2019. On January 23,
2019, the National Assembly’s president, Juan Guaidó, publicly assumed his duty
as Interim President of Venezuela in accordance with Article 233 of the
Venezuelan Constitution. That same day, the United States (along with a number
of other countries) recognized Guaidó as the Interim President of Venezuela and
the National Assembly as the “only legitimate branch of government elected by the
Venezuelan people.”83

       83. On October 15, 2019, the National Assembly issued a resolution
“reiterating the invalidity of the 2020 Notes.”84 After reiterating its resolutions of
May 26 and September 27, 2016, including its prior rejection of the Pledge, the
National Assembly declared that “the financial conditions of the 2020 Bond issue
contract were irrational, damaging PDVSA’s patrimony due to the unjustified
increase in its debt,” adding that:
               “following the investigations conducted in coordination with the
         Office of the Special Attorney General, it was concluded that the 2020 Bond
         indenture is a national public contract that should have been authorized by
         the National Assembly, in accordance with Article 150 of the
         Constitution.”85

         84.    Based on this conclusion, the National Assembly resolved as follows:



83
     See Statement from President Donald J. Trump Recognizing Venezuelan National Assembly
     President Juan Guaido as the Interim President of Venezuela, WHITEHOUSE.GOV (Jan. 23, 2019);
     see also Allan R. Brewer-Carías, Emeritus Professor, Central University of Venezuela, Some
     Constitutional and Legal Challenges posed by the Process of Transition Towards Democracy Decreed
     by the National Assembly of Venezuela, Since January 2019 (Address before the New York Chapter
     of the Inter-American Bar Association) (Jul. 17, 2019), http://www.iaba.org/some-constitutional-and-
     legal-challenges-posed-by-the-process-of-transition-towards-democracy-decreed-by-the-national-
     assembly-of-venezuela-since-january-2019%EF%80%AAallan-r-brewer-carias-emeritus/.
84
     Asamblea Nacional, Acuerdo que reitera la invalidez del bono PDVSA 2020 [Resolution ratifying the
     invalidity of the PDVSA 2020 Notes], (Oct. 15, 2019).
85
     Id.


                                                   34
           Case 1:19-cv-10023-KPF Document 119-1 Filed 06/16/20 Page 36 of 60
                                                                     CONFIDENTIAL

                 “FIRST. To ratify that the 2020 Bond indenture violated Article 150
           of the Constitution of the Bolivarian Republic of Venezuela, since it
           concerned a national public contract, signed with foreign companies, which
           was not authorized by the National Assembly.

                  SECOND. To ratify that the 2020 Bond indenture violated Articles
           311 and 312 of the Constitution of the Bolivarian Republic of Venezuela,
           since its financial conditions were detrimental given the irrationality under
           which PDVSA structured the bond swap and subsequent issuance.
                 THIRD. To reiterate all the objections that this National Assembly has
           been formulating since 2016 regarding the irresponsible indebtedness of
           PDVSA and the execution of national public contracts not previously
           authorized, all of which are undergoing an investigation that includes,
           among other items, the agreement executed with Rosneft Trading, SA.”86

      85. Like the National Assembly’s prior resolutions condemning the
exchange transaction and rejecting the Pledge, this resolution was a binding
declaration of the same rank as a statute adopted in the exercise of the National
Assembly’s legislative power, which resolution has never been annulled by any
subsequent action of the National Assembly or purportedly annulled by any
decision of the Supreme Tribunal.

VIII. THE SUPREME TRIBUNAL’S DECISIONS PURPORTING TO
      CURTAIL CONSTITUTIONAL POWERS OF THE NATIONAL
      ASSEMBLY ARE WHOLLY ILLEGITIMATE AND NOT ENTITLED
      TO RECOGNITION
      86. As discussed above, in the parliamentary elections of December 2015,
the opposition won control of the National Assembly, which had previously been
completely controlled and subjugated by the Chávez and Maduro regimes. Since
the 2015 elections, the Constitutional Chamber of the Supreme Tribunal has
consistently attempted to neutralize, undermine, and, in some instances, usurp the
National Assembly’s powers, especially in relation to its political and
administrative control over the Public Administration.

      87. I summarized the situation in a lecture I gave at Boston College in
2018, saying:



86
     Id.


                                             35
       Case 1:19-cv-10023-KPF Document 119-1 Filed 06/16/20 Page 37 of 60
                                                                             CONFIDENTIAL

               “[A]fter sixteen years of authoritarian rule and after the failure of the
        erroneous economic and social policies that were imposed, the destruction of
        all the productive forces of the country was achieved through indiscriminate
        confiscations and expropriations of private land, industries and property. The
        consequence was that the political, economic and social destruction of the
        country by 2016 was already completed, provoking a sort of popular
        rebellion which was expressed through voting in the parliamentary election
        held in December 2015. In it, the government lost control of the majority in
        the National Assembly, the opposition obtaining a qualified majority of
        representatives, being that fact, without doubt, after the failure of the 2007
        constitutional reform, the most important political setback of the
        authoritarian regime since 1999.

              But the regime was already used to exercise absolute control of
        power, and therefore, an autonomous Legislature could not be tolerated. The
        Government then, soon after such election, began to obstruct the opposition
        from developing its legislative agenda, and gradually striped the Legislative
        body of all its powers and functions – yes, all of them - and all that, thanks
        to an all evil and depraved collusion between the Executive Branch and the
        Supreme Tribunal of Justice.
               That happened even before the new elected National Assembly could
        have its first session on January 5th 2016, when the former National
        Assembly enacted in just two days (December 29th and 30th) more than 30
        statutes striping off the new Assembly of all its legal powers; proceeding
        then to appoint new Supreme Tribunal justices, packing it entirely with
        members of the governing party.
              Once the Tribunal was completely controlled, it immediately began to
        prevent the Assembly from exercising its functions, issuing during the
        following years more than 100 rulings that have transformed the political
        system into what I called, a ‘Judicial Dictatorship or Judicial Tyranny,’87

87
     See ALLAN R. BREWER-CARÍAS, DICTADURA JUDICIAL Y PERVERSIÓN DEL ESTADO DE DERECHO. LA
     SALA CONSTITUCIONAL Y LA DESTRUCCIÓN DE LA DEMOCRACIA EN VENEZUELA [JUDICIAL
     DICTATORSHIP AND PERVERSION OF THE RULE OF LAW. THE CONSTITUTIONAL CHAMBER AND THE
     DESTRUCTION OF DEMOCRACY IN VENEZUELA] 9–10 (Editorial Jurídica Venezolana Int’l. ed., 2d ed.,
     2016); ALLAN R. BREWER-CARÍAS, LA CONSOLIDACIÓN DE LA TIRANÍA JUDICIAL. EL JUEZ
     CONSTITUCIONAL CONTROLADO POR EL PODER EJECUTIVO, ASUMIENDO EL PODER ABSOLUTO,
     COLECCIÓN ESTUDIOS POLÍTICOS [THE CONSOLIDATION OF JUDICIAL TYRANNY. THE
     CONSTITUTIONAL JUDGE CONTROLLED BY THE EXECUTIVE BRANCH ASSUMING ABSOLUTE POWER]
     9-10 (Editorial Jurídica Venezolana Int’l. ed., 2017).


                                                36
        Case 1:19-cv-10023-KPF Document 119-1 Filed 06/16/20 Page 38 of 60
                                                                                   CONFIDENTIAL

         characterized by the fact that the Executive has used, at his will, the
         subjugated Supreme Tribunal as its main instrument to neutralize the
         National Assembly, absolutely eliminating all its functions.
                The result has been that the Constitutional Chamber of the Supreme
         Tribunal, acting as constitutional judge, declared the unconstitutionality of
         practically all – yes, all – the statutes that have been sanctioned by the
         National Assembly elected on December 2015;88 reformed the interna
         copris of the Assembly in order to subject the exercise of its legislative
         functions to the prior approval by the Executive Branch, something never
         seen in any State; 89 eliminated the Assembly’s political power of controlling
         the government and the Public Administration; 90 imposed the prior approval
         by the Executive Vice-President for a Minister to be questioned by the
         Assembly; eliminated the possibility for the Assembly to oppose and
         disapprove the states of emergency that the Executive has successively
         decreed; 91 eliminated the possibility for the National Assembly to approve
         votes of non-confidence against the Ministers; 92 canceled the constitutional
         obligation of the President to submit its Annual State of the Nation before
         the National Assembly, deciding instead that it was to be submitted before
         the same Supreme Tribunal; 93 eliminated the legislative approval of the

88
     See Allan R. Brewer-Carías, El desconocimiento judicial del poder de la Asamblea Nacional para
     legislar [The Judicial Ignorance of the Power of the National Assembly to Legislate], in REVISTA DE
     DERECHO PÚBLICO 377–78 (2016).
89
     See Allan R. Brewer-Carías, El fin del Poder Legislativo: la regulación por el Juez Constitucional del
     régimen interior y de debates de la Asamblea Nacional, y la sujeción de la función legislativa de la
     Asamblea a la aprobación previa por parte del Poder Ejecutivo [The End of Legislative Power; The
     Regulation by the Constitutional Judge of the Internal Regime and Debates of the National Assembly,
     and the subjection of the legislative function of the Assembly to prior approval by the Executive
     Branch], in REVISTA DE DERECHO PÚBLICO 428–30, (2016).
90
     See e.g., Brewer-Carías, The failed attempt by the National Assembly to exercise political control
     over the Public Administration, supra note 71, at 358–59.
91
     See Allan R. Brewer-Carías, El control político de la Asamblea Nacional respecto de los decretos de
     excepción y su desconocimiento judicial y Ejecutivo con ocasión de la emergencia económica
     decretada en enero de 2016 [The political control of the National Assembly with regard to the
     decrees of exception and their judicial and executive ignorance on the occasion of the economic
     emergency decreed in January 2016], in VI CONGRESO DE DERECHO PROCESAL CONSTITUCIONAL Y
     IV DE DERECHO ADMINISTRATIVO 291, 291–300 (2017).
92
     See Allan R. Brewer-Carías, El desconocimiento judicial de los poderes de control político de la
     Asamblea Nacional [The judicial ignorance of the powers of politicals control of the National
     Assembly], in 145-146 REVISTA DE DERECHO PÚBLICO 348, (2016).
93
     See Allan R. Brewer-Carías, Comentarios a la sentencia de la Sala Constitucional N° 3 de 11 de
     enero de 2017, declarando la omisión de la Asamblea Nacional, disponiendo que el mensaje anual de
     Presidente de la República no podía presentarse ante la Asamblea Nacional [Comments to the
     judgment of Constitutional Chamber No. 3 of 11 January 2017, declaring the omission of the


                                                    37
        Case 1:19-cv-10023-KPF Document 119-1 Filed 06/16/20 Page 39 of 60
                                                                                  CONFIDENTIAL

         national budget law, transforming the Budget Law into a mere executive
         decree to be approved by the Tribunal; 94 eliminated the Assembly’s power
         to review its own decisions and repeal them, as was the case regarding the
         unconstitutional appointment of the justices of the Supreme Tribunal made
         in December 2015;95 eliminated the power of the National Assembly even to
         express political opinion as a result of its debates, having annulled all the
         major political Resolutions and Declarations that it has adopted; 96 and in a
         few decisions issued last year, based on an alleged contempt of court
         regarding a ruling by the Electoral Chamber of the same Supreme Tribunal,
         the Constitutional Chamber declared null and void all – yes all present and
         future decisions of the National Assembly, threatening to revoke the popular
         mandate of its members and to imprison them. 97


     National Assembly, stating that the annual message of the President of the Republic could not be
     presented to the National Assembly], in 149-50 REVISTA DE DERECHO PÚBLICO 271 (2017).
94
     See Allan R. Brewer-Carías, La cremación de la Asamblea Nacional y la usurpación de sus funciones
     presupuestarias por parte del Juez Constitucional [The Cremation of the National Assembly and the
     usurpation of its budgetary functions by the Constitutional Judge], in REVISTA DE DERECHO PÚBLICO
     334 (2016).
95
     See Allan R. Brewer-Carías, El desconocimiento judicial de la potestad de la Asamblea Nacional
     para revisar y revocar sus propios actos cuando sean inconstitucionales: El caso de la revocación de
     los actos de designación de los magistrados del Tribunal Supremo [Judicial ignorance of the power
     of the National Assembly to review and revoke its own acts when unconstitutional: The case of
     revocation of acts of appointment of Supreme Court judges], in REVISTA DE DERECHO PÚBLICO 369
     (2016); Allan R. Brewer-Carías, La ratificación por la Sala Constitucional del Tribunal Supremo de
     su decisión de desconocimiento de la potestad de la Asamblea Nacional para revisar y revocar sus
     propios actos [The ratification by the Constitutional Chamber of the Supreme Court of its decision to
     reject the power of the National Assembly to review and revoke its own acts], in REVISTA DE
     DERECHO PÚBLICO 305.
96
     See Allan R. Brewer-Carías, El desconocimiento judicial del poder de la Asamblea Nacional para
     expresar opiniones políticas sobre asuntos de interés nacional [The judicial ignore of the power of
     the National Assembly to express political opinions about matters of national interest], in REVISTA
     DE DERECHO PÚBLICO 469 (2016).
97
     See Carlos M. Ayala Corao and Rafael J. Chavero Gazdik EL LIBRO NEGRO DEL TSJ DE VENEZUELA:
     DEL SECUESTRO DE LA DEMOCRACIA Y LA USURPACIÓN DE LA SOBERANÍA POPULAR A LA RUPTURA
     DEL ORDEN CONSTITUCIONAL (2015-2017) [THE BLACK BOOK OF THE TSJ OF VENEZUELA: FROM
     THE KIDNAPPING OF DEMOCRACY AND THE USURPATION OF POPULAR SOVEREIGNTY TO THE
     BREAKING OF CONSTITUTIONAL ORDER (2015-2017)] 1–23 (Editorial Jurídica Venezolana ed.,
     2017); Memorial de agravios 2016 del Poder Judicial. Una recopilación de más de 100 sentencias
     del TSJ [Memorial of grievances of the Judiciary 2016. A compilation of more than 100 TJ
     judgments], TRANSPARENCIA VENEZUELA (Sept. 12, 2016); José Vicente Haro, Las 111 decisiones
     inconstitucionales del TSJ ilegítimo desde el 6D-2015 contra la Asamblea Nacional, los partidos
     políticos, la soberanía popular y los DDHH [The 111 illegitimate TSJ decisions since 6D-2015
     against the National Assembly, political parties, popular sovereignty and HRDs], BUSCANDO EL
     NORTE 1 (Jul. 10, 2017), http://josevicenteharogarcia.blogspot.com/2017/; RAMÓN GUILLERMO
     AVELEDO (COORDINADOR), CONTRA LA REPRESENTACIÓN POPULAR. SENTENCIAS


                                                   38
         Case 1:19-cv-10023-KPF Document 119-1 Filed 06/16/20 Page 40 of 60
                                                                                   CONFIDENTIAL

                But that was not the end. In one of the most notorious and shameful
          decisions of the Constitutional Chamber, issued in March 2017 (No. 155 of
          March 27, 2017, and No. 156 of March 29, 2017), it simply decreed in an
          unconstitutional way a state of emergency; eliminated the parliamentary
          immunity of the representatives; assumed in an arbitrary way all – yes, all -
          the parliamentary powers of the National Assembly; 98 and even the Tribunal
          delegated legislative powers upon the President of the Republic, ordering
          him to reform laws and Codes at his discretion, among them, the Criminal
          Code and the Organic Code of Criminal Procedure.”99

      88. It was in this political and constitutional context that the
Constitutional Chamber of the Supreme Tribunal issued an erroneous and
unconstitutional decision—No. 618 of July 20, 2016. This decision, the purpose of
which was supposedly to “interpret” Articles 150, 187.9, 236.14, and 247 of the
Venezuelan Constitution for the sole purpose of determining if a contract to be
entered into by the Central Bank of Venezuela was a national public interest
contract,100 was issued without any respect for due process rights. Indeed, the
Constitutional Chamber did not even notify the National Assembly of the case and
did not hear argument from any interested parties.101 Through this sham, erroneous

      INCONSTITUCIONALES DEL TSJ DE VENEZUELA [AGAINST POPULAR REPRESENTATION,
      UNCONSTITUTIONAL RULINGS OF THE TSJ OF VENEZUELA] 1-4 (1st ed., 2019). See also Brewer-
      Carías, JUDICIAL DICTATORSHIP AND PERVERSION OF THE RULE OF LAW, supra note 87 at 1–8.
      Brewer-Carías, THE CONSOLIDATION OF JUDICIAL TYRANNY, supra note 87 at 1–8.
98
      See Allan R. Brewer-Carías, El reparto de despojos: La usurpación definitiva de las funciones de la
      Asamblea Nacional por la Sala Constitucional del Tribunal Supremo de Justicia al asumir el poder
      absoluto del Estado (Sentencia No. 156 de la Sala Constitucional) [The Distribution of Remainders:
      The Definitive Usurpation of the Functions of the National Assembly by the Constitutional Chamber
      of the Supreme Court of Justice by assuming the absolute power of the State (Judgment No. 156 of the
      Constitutional Chamber)], in REVISTA DE DERECHO PÚBLICO 292–93 (Editorial Jurídica Venezolana
      ed., 2017).
99
      See Allan R. Brewer-Carías, Emeritus Professor, Central University of Venezuela, Transition from
      Democracy to Tyranny through the Fraudulent Use of Democratic Institutions: The Case of
      Venezuela (1999-2018) (Sep. 25, 2018).
100
      See El Tribunal Supremo de Justicia Sala Constitucional [TSJ] [Supreme Tribunal of Justice], No.
      618, Jul. 20, 2016 (Venez).
101
      The Chamber employed a “process for constitutional interpretation” which consists only of
      consultation with its own past decisions, purporting to rule as a “mere law matter” and denying
      interested parties (such as the National Assembly) any opportunity to be heard. This procedure has
      been criticized as violating the most elemental rules of due process. See ALLAN R. BREWER-CARÍAS,
      LA PATOLOGÍA DE LA JUSTICIAR CONSTITUCIONAL [THE PATHOLOGY OF CONSTITUTIONAL JUSTICE]
      177 (Editorial Jurídica Venezolana ed., 3d ed., 2014); Luis Alfonso Herrera Orellana, El ‘recurso’ de
      interpretación de la Constitución: reflexiones críticas de la argumentación jurídica y la teoría del
      discurso [The 'resource' of interpretation of the Constitution: critical reflections of legal
      argumentation and discourse theory], in REVISTA DE DERECHO PÚBLICO 26 – 27 ( Editorial Jurídica
      Venezolana ed., 2008).


                                                    39
         Case 1:19-cv-10023-KPF Document 119-1 Filed 06/16/20 Page 41 of 60
                                                                                   CONFIDENTIAL

decision, the Constitutional Chamber attempted to prevent the newly elected
National Assembly from exercising control over public interest contracts entered
into by the Central Bank of Venezuela, in blatant disregard of the Constitution.102

       89. After acknowledging a prior decision holding that the Central Bank
“belong[s] to the National Public Administration, with functional autonomy” and is
“integrated within the structure of the State” (No. 259 of March 31, 2016), the
Constitutional Chamber declared that the Central Bank is not part of the Central or
Decentralized National Public Administration103 for purposes of the articles in
question, in an obvious attempt to help prop up the Maduro regime. For this
purpose, the Constitutional Chamber used the term “national” in the phrase
“national public interest contracts” to refer only to public contracts entered into by
the Republic itself, which makes no sense and is contrary to Venezuelan
constitutional law, all for the purpose of excluding from the category of national
public interest contracts the contracts entered into by the Central Bank of
Venezuela with a foreign entity (Fondo Latinoamericano de Reservas) pursuant to
an international agreement previously approved by a statute of the National
Assembly. The Constitutional Chamber did not, however, conclude that contracts
entered into by other entities, which are part of the Decentralized Public
Administration, are not subject to Article 150 of the Constitution. On the contrary,
this ruling could be interpreted as implying that such other entities can enter into
public national interest contracts.

      90. Although, when issuing this unconstitutional decision, the
Constitutional Chamber did not establish any binding interpretation of the content
or scope of any constitutional provision, its restrictive holding was undoubtedly
designed only to sustain that because the Central Bank has a special status under



102
      See Brewer-Carías, The mutation of the notion of national public interest contracts, supra note 6 at
      383–84 (criticizing this decision).
103
      On the contrary, the Central Bank of Venezuela is and has been always considered part of the
      decentralized entities of the National Public Administration. See ALLAN R. BREWER-CARÍAS,
      Introducción general al régimen jurídico de la Administración Pública [General Introduction to the
      Legal System of Public Administration], in LEY ORGÁNICA DE LA ADMINISTRACION PÚBLICA 68 (4th
      ed. 2009); ALLAN R. BREWER-CARÍAS, DERECHO ADMINISTRATIVO [ADMINISTRATIVE LAW], 390,
      398-400, 433-434 (2005). ALLAN R. BREWER-CARÍAS, TRATADO DE DERECHO ADMINISTRATIVO
      VOL. II [ADMINISTRATIVE LAW TREATY VOL. II] 353–56, 367 (2013) [hereinafter ADMINISTRATIVE
      LAW TREATY VOL. II]. See also, about the Central Bank of Venezuela, as part of the Decestralized
      National Public Administration, in INFORME SOBRE LA REFORMA DE LA ADMINISTRACIÓN PÚBLICA
      NACIONAL TOMO I [REPORT ON THE REFORM OF THE NATIONAL PUBLIC ADMINISTRATION VOL. I]
      298, 300, 310, 311, 611, 613–15 (1972).


                                                    40
         Case 1:19-cv-10023-KPF Document 119-1 Filed 06/16/20 Page 42 of 60
                                                                                      CONFIDENTIAL

the Constitution, it is not a decentralized entity of the State,104 having
constitutional autonomy regarding the National Executive power, not being subject
to National Assembly control pursuant to Article 150.105 Thus, the Constitutional
Chamber’s holding, which was not issued as a binding interpretation of the content
or scope of any constitutional principle or provision, cannot in any event be
applied to national public interest contracts entered into by entities that are
explicitly part of the National Public Administration, such as state-owned
enterprises like PDVSA and PDVSA Petróleo, which do not enjoy the
constitutional autonomy of the Central Bank and which are subject to Article 150.

      91. In this illegitimate and erroneous decision, like all of the
aforementioned decisions attempting to curtail the powers of the National
Assembly, the Supreme Tribunal was acting not as a court of justice, but rather as
an agent of the Maduro regime; in other words, as an agent of authoritarianism106
to neutralize the democratically elected National Assembly, which has been


104
      As I mentioned when criticizing the Constitutional Chamber decision, it was issued “with the specific
      purpose of assuring the exclusion of the parliamentary control regarding specific credit contracts
      entered into by the Central Bank of Venezuela.” For such purpose “it was necessary to reduce again
      the scope of the public interest contracts to those only concluded by the territorial public law persons
      (Republic, States, Municipalities), excluding from the notion contracts concluded by decentralized
      entities, like state owned companies, which in our opinion remained contrary to what is regulated in
      the Constitution.” See Brewer-Carías, The mutation of the notion of national public interest contracts,
      supra note 6, at 383.
105
      It must be pointed out that Petróleos de Venezuela S.A. is also referred to in article 303 of the
      Constitution but, in a different way from the Central Bank of Venezuela, only for the purpose of
      providing that the State will retain all its shares, but not those of the “subsidiaries, strategic joint
      ventures, companies, and any other venture that is or has been established as a consequence of the
      business development of Petróleos de Venezuela, S.A.” 1999 VENEZ. CONST. art. 303.
106
      See specifically on this matter: Allan R. Brewer-Carías, El juez constitucional al servicio del
      autoritarismo y la ilegítima mutación de la Constitución: el caso de la Sala Constitucional del
      Tribunal Supremo de Justicia de Venezuela (1999-2009) [The Constitutional Judge in the Service of
      Authoritarianism and the Illegitimate Mutation of the Constitution: The Case of the Constitutional
      Chamber of the Supreme Court of Justice of Venezuela (1999-2009)], in 180 REVISTA DE
      ADMINISTRACIÓN PÚBLICA 387–88 (2009); Allan R. Brewer-Carías, El rol del Tribunal Supremo de
      Justicia en Venezuela, en el marco de la ausencia de separación de poderes, producto del régimen
      autoritario [The role of the Supreme Court of Justice in Venezuela, in the context of the absence of
      separation of powers, as a result of authoritarian rule], SEGUNDO CONGRESO COLOMBIANO DE
      DERECHO PROCESAL CONSTITUCIONAL 1, (2011); Allan R. Brewer-Carías, La ilegítima mutación de
      la Constitución por el juez constitucional y la demolición del Estado de derecho en Venezuela [The
      illegitimate mutation of the Constitution by the constitutional judge and the demolition of the rule of
      law in Venezuela], in 75-76 REVISTA DE DERECHO POLÍTICO 1 (Universidad Nacional de Educación a
      Distancia       ed.,    2009),     http://allanbrewercarias.com/wp-content/uploads/2009/10/619.-613-
      ILEGITIMA-MUTACION-CONSTITUCIONAL-Y-DEMOLICI%C3%93N-DEL-ESTADO-DE-
      DERECHO-HOMENAJE-A-GARC%C3%8DA-PELAYO.doc.pdf.


                                                      41
         Case 1:19-cv-10023-KPF Document 119-1 Filed 06/16/20 Page 43 of 60
                                                                                   CONFIDENTIAL

internationally recognized since January 2019 (including by the United States)107
as the only legitimate, democratically elected body of the Republic. The actions of
the Supreme Tribunal can only be understood in light of its lack of independence
and autonomy, which is the product of almost two decades of political
subjugation. 108 As I pointed out several years ago in my scholarly writings, this
decision was issued with the “specific purpose of reducing the powers of control of
the National Assembly over the government and Public Administration,
particularly when from 2016, this became a State policy, after the Assembly began
to be controlled by the opposition.”109

       92. Indeed, the Supreme Tribunal’s lack of autonomy has been widely
denounced, making it impossible for its decisions to be recognized as legitimate by
foreign courts in the democratic world. The National Assembly itself adopted a
resolution on July 26, 2016, six days after the issuance of the Constitutional
Chamber’s decision, rejecting it on the basis that the Tribunal had “ignored the
mandate of Articles 150 and 187, numerals 3, 7, and 9 of the Constitution and 97
of the Organic Law of Financial Administration of the Public Sector, and
misrepresented its own criteria expressed in decision No. 2241 of September 23
(sic), 2002,110 which established that the credit operations with entities not
107
      On January 23, 2019, the United States Government declared that: “[It] recognizes Juan Guaidó as the
      new interim President of Venezuela and strongly supports his courageous decision to assume that role
      under article 233 of the Venezuelan Constitution and with the support of the National Assembly, to
      restore democracy in the country […]. We will work closely with the legitimately elected National
      Assembly to facilitate Venezuela’s transition to the restoration of democracy and the Rule of Law, in
      line with the Inter-American Democratic Charter [...]. The new Venezuelan government carries the
      flame of democracy on behalf of Venezuela. The United States expresses its continued support for
      President Guaidó, the National Assembly, and the Venezuelan people.” Reconocimiento de Juan
      Guaidó como Presidente interino de Venezuela [Recognition of Juan Guaidó as Interim President of
      Venezuela],      EMBAJADA       DE    ESTADOS      UNIDOS       EN    PERÚ,    (Jan.   23,     2019),
      https://pe.usembassy.gov/es/reconocimiento-de-juan-guaido-como-presidente-interino-de-venezuela/.
      See also Statement from President Donald J. Trump Recognizing Venezuelan National Assembly
      President Juan Guaido as the Interim President of Venezuela, WHITEHOUSE.GOV (Jan. 23, 2019),
      https://www.whitehouse.gov/briefings-statements/statement-president-donald-j-trump-recognizing-
      venezuelan-national-assembly-president-juan-guaido-interim-president-venezuela/.
108
      See Allan R. Brewer-Carías, La progresiva y sistemática demolición institucional de la autonomía e
      independencia del Poder Judicial en Venezuela 1999-2004 [The progressive and systematic
      institutional demolition of the autonomy and independence of the Judiciary in Venezuela 1999-2004],
      in XXX JORNADAS J.M DOMÍNGUEZ ESCOVAR, ESTADO DE DERECHO, ADMINISTRACIÓN DE JUSTICIA
      Y DERECHOS HUMANOS 35 (Jose Santana E. ed., 2005); Allan R. Brewer-Carías, La justicia sometida
      al poder y la interminable emergencia del poder judicial (1999-2006) [Justice subjected to power and
      the endless emergency of the judiciary (1999-2006)], DERECHO Y DEMOCRACIA, CUADERNOS
      UNIMENTANOS 122–23 (Universidad Metropolitana ed., 2007).
109
      See Brewer Carías, The mutation of the notion of national public interest contracts, supra note 6, at
      382–83.
110
      Supreme Tribunal of Justice, No. 2241, supra note 5.


                                                    42
         Case 1:19-cv-10023-KPF Document 119-1 Filed 06/16/20 Page 44 of 60
                                                                                    CONFIDENTIAL

domiciled in Venezuela are of public interest, and, therefore, are subject to prior
control by the National Assembly.” In the resolution, the National Assembly
reaffirmed its power “to authorize contracts of national public interest according to
article 150 of the National Constitution” and “categorically reject[ed] Decision No.
618 [of July 20, 2016] of the Constitutional Chamber of the Supreme Tribunal of
Justice, since it ignores the Constitution of the Bolivarian Republic of Venezuela,
making it devoid of content by authorizing indebtedness without control of popular
sovereignty.” 111

       93. On February 5, 2019, in the midst of the struggle between the
Supreme Tribunal and the National Assembly, and following the fraudulent
presidential election in 2018, the Assembly approved and adopted a Statute to
Govern a Transition to Democracy to Reestablish the Validity of the Constitution
of the Republic of Venezuela (the “Transition Statute”). The Transition Statute was
adopted to end “the dictatorial regime” of Maduro and set up a “provisional
national unity Government” to ensure the “reestablishment of the democratic
system” and “free elections.”112

       94. In the Transition Statute, the National Assembly expressly rejected the
legitimacy of the Supreme Tribunal, providing in Article 18 that the Assembly was
to enact statutes promoting the political transition according to Article 333 of the
Constitution and ensuring that public officials, civil and military, act according to
the Constitution and “not obey orders from the one who usurps the Presidency of
the Republic” or from “the other unconstitutionally integrated organs such as the
Supreme Tribunal of Justice,” the Justices of which appointed before July 21, 2017
were declared illegitimate in Article 22 of the Transition Statute.113

        95. For its part, the U.S. Government has declared the Supreme Tribunal
illegitimate because it “usurped the authority of Venezuela’s democratically-
elected legislature, the National Assembly, including by allowing the Executive
Branch to rule through emergency decree, thereby restricting the rights and
thwarting the will of the Venezuelan people.” 114 The U.S. Government has also
111
      See Asamblea Nacional, Acuerdo de Rechazo de la Sentencia No. 618 de la Sala Constitucional del
      Tribunal Supremo de Justicia del 20 de Julio 2016 [Resolution rejecting the decision No. 618 of the
      Constitutional Chamber of the Supreme Tribunal of Justice of July 20, 2016], (July 26, 2016).
112
      National Assembly, Estatuto que rige la transición a la democracia para restablecer la vigencia de la
      Constitución de la República Bolivariana de Venezuela [Statute to Govern a Transition to Democracy
      to Reestablish the Validity of the Constitution of the Republic of Venezuela], Feb. 5, 2019.
113
      Id.
114
      See Treasury Sanctions Eight Members of Venezuela’s Supreme Court of Justice, U.S. DEP’T OF THE
      TREASURY           (May          18,        2017),        https://www.treasury.gov/press-center/press-
      releases/Pages/sm0090.aspx.


                                                     43
         Case 1:19-cv-10023-KPF Document 119-1 Filed 06/16/20 Page 45 of 60
                                                                                   CONFIDENTIAL

sanctioned the President of the Supreme Court of Justice and seven principal
members of the Constitutional Chamber because they prevented “the
democratically-elected National Assembly [from] perform[ing] its constitutional
functions.”115

       96. This lack of autonomy and judicial independence has also been
denounced by the Secretary General of the Organization of American States, Luis
Almagro, in two reports produced in 2016 requesting that the Permanent Council
of the Organization apply Article 20 of the Inter American Democratic Charter 116
considering that “with regards to the current situation in Venezuela” the country is
“facing serious disruptions of the democratic order.”117 He observed, in brief, that
“there is currently no clear separation and independence of the branches of
government in Venezuela, with the co-opting of the Judicial branch by the
Executive Branch being one of the clearest cases of this.”118 He also noted “the
continued violations of the Constitution, particularly with regard to the balance
between the branches of government, functioning, and integration of the Judicial
Branch, [and] human rights violations […]” 119

        97. The Secretary General also requested “a new composition of the
Supreme Tribunal of Justice [...] given that the current composition is completely
flawed, both in the appointment process as well as in the political bias of virtually
all its members.” 120

      98. Speaking before the Permanent Council of the Organization of
American States on June 23, 2016, Dr. Almagro summarized his report of May 30,
2016, stating:



115
      See id.; see also Office of Foreign Assets Control, Specially Designated Nationals List Update, U.S.
      DEP’T OF THE TREASURY (May 18, 2017) https://www.treasury.gov/resource-center/sanctions/OFAC-
      Enforcement/Pages/20170518.aspx.
116
      The first Report dated June 23, 2016, was called the Report on the situation in Venezuela in relation
      to compliance with the Inter-American Democratic Charter of May 30, 2016. See Org. of Am. States,
      Luis Almagro to Mr. Juan Jose Arcuri, at 1–3, OSG/243-16 (May 26, 2016),
      http://www.oas.org/documents/eng/press/OSG-243.en.pdf. The second Report, dated March 14,
      2017, was called Follow-up Report on Venezuela. See Org. of Am. States, Luis Almagro to Patrick
      Andrews, at 1–4 (Mar. 14, 2017), http://www.oas.org/documents/eng/press/Informe-VZ-II-English-
      Final-Signed.pdf.
117
      Org. of Am. States, Luis Almagro to Mr. Juan Jose Arcuri, at 109, OSG/243-16 (May 26, 2016),
      http://www.oas.org/documents/eng/press/OSG-243.en.pdf.
118
      Id. at 65.
119
      Id. at 112.
120
      Id. at 111.


                                                    44
        Case 1:19-cv-10023-KPF Document 119-1 Filed 06/16/20 Page 46 of 60
                                                                              CONFIDENTIAL

                “In Venezuela there is a consistent effort by the executive and
         judiciary to impede and even nullify the normal workings of the National
         Assembly. The Executive has repeatedly used unconstitutional interventions
         against the Legislative, with the collusion of the Constitutional Chamber of
         the Supreme Court of the Court. [...] These examples clearly demonstrate the
         lack of independence of the judiciary. The tripartite system of democracy
         has failed, with the judicial branch now co-opted by the Executive [...]” 121

       99. Even more explicit and tragic was what Dr. Almagro stated in an open
letter dated August 22, 2016, to a Venezuelan opposition leader on the occasion of
his conviction of what he called a “political horror,” reaffirming:

               “the lamentable end of democracy in Venezuela. Paragraph by
         paragraph it is, it also signals the end of the Rule of Law.”122

              In Venezuela, “a threshold has been crossed, marking the end of
         democracy itself.”123

              “today, there is no democracy and there is no rule of law in
         Venezuela.” 124

       100. This dire situation was confirmed in July 2019 in the “Report of the
United Nations High Commissioner for Human Rights Michelle Bachelet, on the
situation of Human rights in the Bolivarian Republic of Venezuela,” in which she
stated that:
                “Over at least a decade, the Government and government-controlled
         institutions enforced laws and policies that have accelerated the erosion of
         the rule of law and the dismantlement of democratic institutions, including
         the National Assembly. These measures are aimed at neutralizing, repressing
         and criminalizing political opponents and people critical of the Government.
         This trend has accelerated since 2016, after the opposition won the majority
         of National Assembly seats, resulting in increased repression targeting the



121
      Luis Almagro, Presentation of the Secretary General of the OAS to the Permanent Council on the
      Application       of       the      Democratic         Charter      (June     23,       2016),
      http://www.oas.org/en/about/speech_secretary_general.asp?sCodigo=16-0051.
122
      Org. of Am. States, Open letter to Leopoldo López, at 2, OSG/441-16 (Aug. 22, 2016),
      http://www.oas.org/fpdb/press/OSG-441en.pdf.
123
      Id. at 3.
124
      Id. at 2.


                                                 45
         Case 1:19-cv-10023-KPF Document 119-1 Filed 06/16/20 Page 47 of 60
                                                                                        CONFIDENTIAL

          political opposition, and steadily reducing the already limited democratic
          space […]” 125

       101. Accordingly, Supreme Tribunal decisions purporting to restrict or
strip the National Assembly of its constitutional powers are blatantly
unconstitutional and illegitimate, and are wholly unworthy of recognition by the
courts of the United States. 126 The Constitutional Chamber’s aforementioned
decision No. 618 of July 20, 2016, aside from being addressed only to contracts
entered into by the Central Bank of Venezuela pursuant to a certain international
agreement approved by the National Assembly, is particularly unworthy of
recognition because, in violation of the due process principles set out in Article 49
of the Constitution, the decision was issued without hearing the National Assembly
or any other interested parties and therefore must be considered null and void in
accordance with Article 25 of the Venezuelan Constitution.127


125
      Mme. Bachelet also expressed that the actions of the government in Venezuela “have restricted the
      democratic space, weakened public institutions, and affected the independence of the judiciary” (par.
      76). U.N. High Commissioner, Human rights in the Bolivarian Republic of Venezuela: Report of the
      United Nations on the situation of Human rights in the Bolivarian Republic of Venezuela, ¶ 76 U.N.
      Doc. A/HRC/41/18 (July 5, 2019); See Allan R. Brewer-Carías, Informe Bachelet: Desahucio al
      régimen [Bachelet Report: Eviction from the regime], CONSTITUTIONAL JOURNAL 1 (2019).
      https://www.diarioconstitucional.cl/noticias/actualidad-internacional/2019/07/10/publican-el-informe-
      bachelet-desahucio-al-regimen-por-allan-r-
      brewercarias/?utm_source=General+2&utm_campaign=e66498c4b2-
      EMAIL_CAMPAIGN_2019_07_10_07_58&utm_medium=email&utm_term=0_b01d5feada-
      e66498c4b2-127880117.
126
      In the United States, for instance, the doctrine that foreign judicial decisions are not automatically
      recognized is well known, as the United States Supreme Court held many years ago (1895),
      establishing that such recognition can only be made when the judicial decision was issued “under a
      system of jurisprudence likely to secure an impartial administration of justice,” and the issuance of a
      foreign judicial decision: “appears to have been rendered by a competent court, having jurisdiction of
      the cause and of the parties, and upon due allegations and proofs and opportunity to defend against
      them, and its proceedings are according to the course of a civilized jurisprudence, and are stated in a
      clear and formal record.” See Hilton v. Guyot, 159 U.S. 113 (1895). In addition, for instance, the
      Restatement (Third) of Foreign Relations Law, regarding the recognition of foreign judgments, sets
      forth that the respective court “must satisfy itself of the essential fairness of the judicial system under
      which the judgment was rendered,” concluding that if there is “evidence that the judiciary was
      dominated by the political branches of government” that “would support a conclusion that the legal
      system was one whose judgments were not entitled to recognition.” That is, the corresponding
      Judiciary “must satisfy itself of the essential fairness of the judicial system under which the judgment
      was rendered.” See RESTATEMENT (THIRD) OF FOREIGN RELATIONS § 482 cmt. b (1987). In my
      opinion, none of these conditions is satisfied by the current judicial system in Venezuela.
127
      Article 25 set forth that: “Any act laid down in the exercise of the Public Power that violates or
      impairs the rights guaranteed by this Constitution and the Law is null and void…” 1999 VENEZ.
      CONST. art. 25.


                                                       46
         Case 1:19-cv-10023-KPF Document 119-1 Filed 06/16/20 Page 48 of 60
                                                                            CONFIDENTIAL

IX.       HOGAN LOVELLS’ OPINION REGARDING THE EXCHANGE
          OFFER WAS
      102. As I understand, the Hogan Lovells firm acted as external Venezuelan
counsel to PDVSA and PDVSA Petróleo (then under the control of the Maduro
regime) in connection with the Exchange Offer and, in that capacity, issued
opinion letters with respect to the transaction. Hogan Lovells’ Caracas office
issued an opinion letter dated September 16, 2016 to Credit Suisse Securities
(USA) LLC, 128 which was acting as PDVSA and PDVSA Petróleo’s financial
advisor, in which the firm opined in relevant part that:

                 “7. The execution, delivery and consummation by the Relevant
          Parties of the [Financial Advisor Agreement with Credit Suisse] does not,
          and the making and consummation of the [Exchange] Offer by [PDVSA]
          will not (i) violate Venezuelan Law . . . [or] (ii) conflict with or violate any
          Venezuelan law, rule, regulation, order, judgment or decree applicable to
          [PDVSA] or [PDVSA Petróleo] . . . .” 129

                “8. No approval, authorization or consent of or registration or filing
          with, any governmental agency or governmental authority in Venezuela is
          required to be obtained or made by [PDVSA] or [PDVSA Petróleo] under
          Venezuelan Law in connection with, the execution, delivery and
          consummation by [PDVSA] or [PDVSA Petróleo] of the [Financial Advisor
          Agreement with Credit Suisse] or the making and consummation of the
          [Exchange] Offer.” 130

      103. Hogan Lovells’ Caracas office issued a second opinion letter, dated
October 28, 2016 and addressed to PDVSA, PDVSA Petróleo, and the defendants
as well as to Credit Suisse, 131 in which the firm offered the same opinions but with
respect to the “Transaction Documents” (which include the Indenture, the 2020
Notes, and the Pledge). Neither letter included any analysis, and the
aforementioned opinions are wrong for the reasons set forth above. Although the
second opinion letter was issued after the National Assembly’s resolution


128
      Letter from Despacho de Abogados Miembro de Hogan Lovells to Credit Suisse Securities (USA)
      LLC (Sept. 16, 2016).
129
      Id.
130
      Id.
131
      Letter from Despacho de Abogados Miembro de Hogan Lovells to Petróleos de Venezuela, S.A.
      PDVSA Petróleo, S.A., Credit Suisse Securities (USA) LLC, MUFG Union Bank, N.A., Law
      Debenture Trust Company of New York, and GLAS Americas LLC (Oct. 28, 2016).


                                                47
         Case 1:19-cv-10023-KPF Document 119-1 Filed 06/16/20 Page 49 of 60
                                                                                     CONFIDENTIAL

condemning the Exchange Offer, which, as explained above, has the same rank as
a statute, the letter does not even mention the resolution.

          104.




          105.


             The issue in decision No. 2241 was whether Article 80 of the Organic
Law on Financial Administration of Public Sector was unconstitutional because it
purported to allow public entities to enter into public debt contracts with foreign
entities not domiciled in Venezuela without National Assembly authorization,
contrary to Article 150 of the Constitution. The complaint did not refer to any
particular public entity or any particular contract, whether national, state, or
municipal, or to the central administration or decentralized administration of the
State.
       106. In discussing Article 150 of the Constitution, the Constitutional
Chamber of the Supreme Tribunal observed that public contracts entered into “by
the Republic, the States and the Municipalities” are “public interest contracts” (p.
16), but this does not entail, and the Constitutional Chamber did not state, that
those are the only public entities that can enter into public interest contracts—that
is to say, the Constitutional Chamber did not state that public contracts entered into
by decentralized public entities such as PDVSA are not public interest contracts,
and this cannot be deduced from the text of the decision unless it is assumed that
the decision was issued for the illegitimate purpose of curtailing the powers of the
National Assembly. While the decision refers to contracts entered into by the
“National Executive” as an organ of the Republic, this is because such contracts
are the ones expressly mentioned in the challenged Article 80 of the Organic Law.




132
      Internal Memorandum of Despacho de Abogados Miembro de Hogan Lovells. The Exchange Offer
      and the requisite of approval set forth in article 150 of the Venezuelan Constitution (Sept. 21, 2016).
133
      Supreme Tribunal of Justice, No. 2241 supra note 5.


                                                     48
       Case 1:19-cv-10023-KPF Document 119-1 Filed 06/16/20 Page 50 of 60
                                                                                    CONFIDENTIAL




      107. I note that in discussing Article 80 of the Organic Law in decision No.
2241, the Constitutional Chamber affirmed that if a public debt contract is entered
into with a foreign corporation not domiciled in Venezuela, the need for prior
National Assembly authorization is “inescapable” (decision p. 19).




       108. Furthermore, while the Organic Law on the Financial Administration
of the Public Sector excludes PDVSA from the requirement of seeking National
Assembly authorization for entering into public credit agreements, it does not
exclude PDVSA from the same law’s prohibition on pledging national assets as
collateral (see my discussion of this point in footnote 31 above). Here, the
purported pledge of the CITGO Holding shares, which was prohibited by the
Organic Law, was an integral part of the Exchange Offer expressly contemplated
by the Indenture.

        109.

              As already mentioned, the decision refers to national public interest
contracts signed by the National Executive for the Republic, because those were
the ones referred to in Article 80 of the Organic Law, but the decision did not
establish any general interpretation, much less any “binding interpretation,” of the
term “public interest contract” as used in the Constitution. Rather, the decision is
binding only with respect to that specific case relating to the partial nullity of
Article 80 of the Organic Law on the Financial Administration of the Public
Sector.

134
    Internal Memorandum of Despacho de Abogados Miembro de Hogan Lovells. The Exchange Offer
     and the requisite of approval set forth in article 150 of the Venezuelan Constitution (Sept. 21, 2016).
135
    Id.


                                                    49
         Case 1:19-cv-10023-KPF Document 119-1 Filed 06/16/20 Page 51 of 60
                                                                                    CONFIDENTIAL

          110.




Article 335 does not confer a “binding” character on any phrase, argument, or
reasoning in Constitutional Chamber decisions. On the contrary, Article 335
applies only when the Constitutional Chamber expressly states in the text of a
decision that it is establishing a “binding interpretation.” As I wrote in 2009 in
relation to this very matter:

                 “Article 335 of the Constitution, […] establishes that ‘the
          interpretations’ that are established by the Constitutional Chamber
          ‘concerning the content or scope of the constitutional norms are binding,’
          which require the Chamber to determine exactly and precisely in its
          generally extensive judgments, which is exactly the part of them that contain
          the binding interpretation; an operation that cannot be in any case left up to
          the reader of the rulings. In other words, the ‘binding’ nature of a
          constitutional interpretation on the content or scope of the constitutional
          regulations that is made in a Constitutional Chamber judgment, cannot fall
          on any phrase or interpretative reasoning it contains. On the contrary, the
          judgment must expressly be derived from the interpretation of the Chamber
          ‘on the content or scope of the constitutional regulations and constitutional
          principles,’ which is the part that has [such character], which does not
          extend to any argument or sentence used in the judgment for the normative
          interpretation.” 136

       111. In other words, when the Constitutional Chamber establishes a
“binding interpretation” of the content or scope of a constitutional provision, it
always and necessarily manifests this intention in a formal and explicit way in the
text of the decision, thereby qualifying the interpretation as binding. 137 In addition,

136
      See Allan R. Brewer-Carías, La potestad la Jurisdicción Constitucional de interpretar la Constitución
      con efectos vinculantes [The power of Constitutional Jurisdiction to interpret the Constitution with
      binding effects], in EL PRECEDENTE CONSTITUCIONAL VINACULANTE EN EL PERÚ (ANÁLISIS,
      COMENTARIOS Y DOCTRINA COMPRADA) 10 (ADRUS Editorial ed., 2009).
137
      For example, in its decision No. 565 of April 15, 2009 interpreting Article 164.10 of the Constitution
      with respect to the distribution of powers between the Republic and the States on matters relating to
      the maintenance, administration, and exploitation of national roads and highways, the Constitutional
      Chamber expressly stated that it was establishing a “binding interpretation.” See El Tribunal
      Supremo de Justicia Sala Constitucional [TSJ] [Supreme Tribunal of Justice], No. 565, 114 REVISTA
      DE DERECHO PÚBLICO 166–67 (2008) (Venez).



                                                     50
        Case 1:19-cv-10023-KPF Document 119-1 Filed 06/16/20 Page 52 of 60
                                                                                CONFIDENTIAL

although according to the Organic Law of the Supreme Tribunal of Justice, only
decisions annulling statutes or other State acts are required to be published in the
Official Gazette (Article 32), the Constitutional Chamber commonly orders the
publication in the Official Gazette of its decisions establishing a binding
interpretation of the content or scope of a constitutional principle or provision.
                                                    the Constitutional Chamber did
not establish any “binding interpretation” in the text of decision No. 2241 and did
not order its publication in the Official Gazette.




         112.
                the Supreme Tribunal’s decision No. 953 of April 29, 2003, which
declared a contract entered into by a national state-owned enterprise, C.V.G
Electrificación del Caroní, C.A. (Edelca), with two foreign corporations, Centrais
Elétricas Brasileiras S/A (Eletrobras) and Centrais Elétricas Do Norte Do Brasil
S/A (Eletronorte), to be a national public interest contract, holding as follows:
                “Regarding the legal figure concluded, which is based on the
         international commitments signed by the National Executive, it is
         noteworthy that although it is the product of the aforementioned acts of
         government, it turns out to be a stipulation of a contractual nature, which
         constitutes a public interest contract, since a high interest of the Republic has
         been committed in the framework of its international relations with the
         Federative Republic of Brazil for the supply of electricity. Regarding this,
         the agreement concluded is subsumed within the limits defined by this
         Chamber, on public interest contracts.” 138

       113. This decision of the Constitutional Chamber, issued only seven
months later, makes it impossible to deduce from decision No. 2241 any
interpretation, never mind a “binding interpretation,” that public interest contracts
are,                                 , only those
                                                                 and therefore that
contracts entered into with foreign corporations by state-owned enterprises such as
EDELCA or PDVSA are not public interest contracts.


138
      El Tribunal Supremo de Justicia Sala Constitucional [TSJ] [Supreme Tribunal of Justice], No. 953,
      Apr. 29, 2003, 11–12 (Venez).


                                                  51
        Case 1:19-cv-10023-KPF Document 119-1 Filed 06/16/20 Page 53 of 60
                                                                                CONFIDENTIAL

       114. As I wrote in 2011 regarding any such restrictive and unjustified
interpretation that could possibly be deduced from decision No. 2241:

                 “On the contrary, in my opinion, the contracts entered into for
         example, by national public corporations and state-owned enterprises, have
         to be considered as ‘national public interest contracts’ according to article
         150 of the Constitution. The contrary has no sense, and could lead to
         consider that according to the doctrine of the Supreme Tribunal, for instance,
         a contract entered into by Petróleos de Venezuela (PDVSA) could not be
         considered as a national public interest contract, which I insist, has no sense
         at all. Nevertheless, and in spite this erroneous doctrine, without doubt, such
         contract is a national public contract entered into by a state public entity, in
         particular, a state-owned enterprise or state person of private law.” 139

         115.
               decision No. 2241 of the Constitutional Chamber of the Supreme
Tribunal, I expressed in 2015 that pursuant to the 1999 Constitution, a contract
entered by a national public enterprise must be considered a “national public
interest contract” because it is executed by a public entity. 140

         116.




                                    Regarding these supposed criteria, it must be
said that: (i) PDVSA not only incurred a huge indebtedness well beyond its
ordinary commercial needs, directly involving the economy of the Nation and
imperiling the capacity of the State to accomplish its constitutional ends and
purposes, but in accordance with the National Assembly’s above-mentioned
resolution of May 26, 2016, the Indenture and Pledge were contracts that “could
seriously compromise the assets of the Republic or expose it to serious losses or
international claims that might be detrimental to the sovereignty or integrity of the

139
      See Allan R. Brewer-Carías, Sobre los contratos del Estado en Venezuela [On State Contracts in
      Venezuela], in 6 REVISTA MEXICANA STATUM REI ROMANAE DE DERECHO ADMINISTRATIVO 1, 4
      (2011).
140
      See BREWER-CARÍAS, ADMINISTRATIVE LAW IN VENEZUELA, supra note 11, at 133; See also my
      comments on the unnecessary and unjustified confusion generated by decision 2241. Brewer-Carías,
      The mutation of the notion of national public interest contracts, supra note 6, at 379–82.


                                                  52
        Case 1:19-cv-10023-KPF Document 119-1 Filed 06/16/20 Page 54 of 60
                                                                          CONFIDENTIAL

country,” 141 thereby justifying the intervention and control of the National
Assembly; and (ii) as “assets owned by PDVSA and/or its affiliates,” the pledged
CITGO Holding shares are not only “national assets” under Venezuelan law but
perhaps the most important national assets of Venezuela’s state-owned oil industry
abroad.

X.       VENEZUELAN LAW DOES NOT PERMIT THE LAW OF
         ANOTHER JURISDICTION TO GOVERN THE VALIDITY OF
         PUBLIC INTEREST CONTRACTS
      117. I have also been asked to address the question of whether Venezuelan
law permits PDVSA and PDVSA Petróleo to select the law of another jurisdiction
to govern the formation and validity of their securities or contracts they enter into.
The answer is that it unequivocally does not.
       118. The relative sovereign immunity clause in Article 151 of the
Constitution, which allows public contracts of a commercial nature to provide that
doubts and controversies that may arise on such contracts can be resolved by
foreign jurisdictions and according to foreign law, refers only to doubts and
controversies arising from the conduct or performance of the contracts. It does not
permit a public contracting party to select foreign law to govern the validity of the
contract itself. In accordance with Article 151 of the Venezuelan Constitution, such
validity is a matter of public order regulated only by Venezuelan law.

      119. Among the contractual clauses that, according to the Constitution, all
public interest contracts must contain are those related to the relative foreign
sovereign immunity clause of the State and to international claims related to public
contracts (known as a Calvo clause).142 These clauses are referred to in Article 151,
which provides that:
                “In public interest contracts, unless inapplicable by reason of the
         nature of such contracts, a clause shall be deemed included even if not
         expressed, whereby any doubts and controversies which may arise
         concerning such contracts and which cannot be resolved amicably by the
         contracting parties, shall be decided by the competent courts of the Republic,
         in accordance with its laws, and shall not, on any grounds, or for any reason,
         give rise to foreign claims.” 143


141
      Asamblea Nacional, Resolution dated May 26, 2016, supra note 28.
142
      BREWER-CARÍAS, ADMINISTRATIVE LAW IN VENEZUELA, supra note 11, at 369–70.
143
      1999 VENEZ. CONST. Art. 151.


                                               53
         Case 1:19-cv-10023-KPF Document 119-1 Filed 06/16/20 Page 55 of 60
                                                                                      CONFIDENTIAL

      120. Article 151 (which basically reproduces Article 127 of the 1961
Constitution), includes not only the Calvo Clause, but also the relative sovereign
immunity jurisdiction clause. Both of these clauses apply to contracts entered into
by the Republic, the States, and the Municipalities, as well as to all public entities
of the State such as public corporations and state-owned enterprises like PDVSA
and PDVSA Petróleo. 144

      121. Regarding the relative sovereign immunity jurisdiction clause, Article
151 of the Constitution establishes that doubts and controversies that may arise
concerning such public interest contracts that cannot be resolved amicably by the
contracting parties shall be decided by the competent courts of the Republic, in
accordance with Venezuelan law.
      122. Article 151 sets forth one exception to this general principle: when
consistent with the nature of the contract (for example, in a public interest contract
of a commercial nature), the public contracting parties may include in its text a
clause stipulating that doubts and controversies arising with respect to such
contract may be decided by a foreign court or by arbitral tribunals applying a
foreign law and not Venezuelan Law.145 However, this exception applies only to
doubts and controversies arising from the conduct or performance of the
contract.146 The exception does not apply to matters that arise prior to the signing

144
      As I wrote in 1992, seven years before the 1999 Constitution was approved, according to the 1961
      Constitution, then in force: “The notion of “contracts of public interest” was fixed in the same
      Constitution (Article 126) as comprising “contracts of national, states and municipal public interest.”
      That is, contracts of public interest not only entered by the Republic, but also by the States and by the
      Municipalities, as well as by public national, states and municipal entities (public corporations and
      state-owned enterprises. See ALLAN R. BREWER-CARÍAS, CONTRATOS ADMINISTRATIVOS
      [ADMINISTRATIVE CONTRACTS] 28–30 (Editorial Jurídica Venezolana ed., 1992) (hereinafter
      ADMINISTRATIVE CONTRACTS) republished in 3 TRATADO DE DERECHO ADMINISTRATIVO
      [ADMINISTRATIVE LAW TREATY] 635-641 (Editorial Jurídica Venezolana ed., 2013).
145
      See Allan R. Brewer-Carías, Comentarios sobre la doctrina del acto de gobierno, del acto político,
      del acto de Estado y de las cuestiones políticas como motivo de inmunidad jurisdiccional de los
      Estados en sus Tribunales nacionales [Commentary on the doctrine of the act of government, the
      political act, the act of state and political issues as grounds for judicial immunity of States in their
      national courts], in 26 REVISTA DE DERECHO PÚBLICO 65, 65–68 (Editorial Jurídica Venezolana ed.,
      1986).
146
      As I mentioned in 1992, regarding public debt contracts, they can be subjected “in their performance
      that occur abroad” to a foreign law and jurisdiction. See BREWER-CARÍAS, ADMINISTRATIVE
      CONTRACTS, supra note 144, at 136–37. It was based on this provision of article 151 of the
      Constitution, that many statutes provided for the relative sovereign immunity jurisdiction clause, like
      for instance, was the case of the Decree Law Nº 1.510 of November 2, 2001, through which was
      issued the Organic Hydrocarbons Law. Hydrocarbons Organic Law, Gaceta Oficial No. 37.323,
      (Nov. 13, 2001). The Law was reformed in 2006, in which it was provided that contracts establishing
      mixed companies for the exploitation of hydrocarbons, “shall be deemed incorporated”, even if “they


                                                      54
         Case 1:19-cv-10023-KPF Document 119-1 Filed 06/16/20 Page 56 of 60
                                                                                        CONFIDENTIAL

of the contract, such as whether the contract is legal and valid in the first
instance. 147

        123. This is particularly true with respect to matters of public order, such
as a public contracting party’s power of consent. That is to say, the freedom of the
parties, including public entities such as PDVSA and PDVSA Petróleo, to choose
the law applicable to a contract extends only to the “personal and property matters
of the parties” and cannot affect the “imperative provisions and general clauses
tending to protect consent,” the “imperative provisions of public nature” or “public
order,”148 or, in the case of public contracts, public law governing the process of
formation of the contract or the expression of consent by the public contracting
party. 149

      124. This means that Venezuelan law, not foreign law, must govern the
conditions of validity of national public interest contracts subject to National
Assembly authorization. Article 1141 of the Civil Code, which is applicable to all
contracts, including those entered into by public entities, establishes the general
principles regarding the validity of contracts as follows:



      do not expressly appear,” a clause establishing that “the questions and disputes of any nature that may
      arise in connection with the conduct of activities and that cannot be resolved amicably by the parties,
      including arbitration ….” will be resolved by the courts. LEY ORGÁNICA DE HIDROCARBUROS
      [ORGANIC HYDROCARBONS LAW] art. 34.3.b (Venez.). This provision expressly recognized in the
      Law the possibility to submit to arbitration the solution of disputes resulting from activities in the
      hydrocarbon sector when mixed companies were constituted with private investors.
147
      As for instance has been observed by Haydee Barrios de Acosta, when the parties select a foreign law
      to be applied to the contract, it is in order to be applied to the “contractual obligations,” or as pointed
      out by the former Supreme Court of Justice in a decision of April 27, 1971, that the author quotes, the
      intention of the legislator is to allow the parties to determine the law applicable to the performance of
      the contracts. See Haydee Acosta de Barrios, La interpretación del contrato por el juez en el derecho
      interno y en el derecho internacional privado [The interpretation of the contract by the judge in
      domestic law and private international law]” in I LIBRO HOMENAJE A JOSÉ MELICH ORSINI 155, 171
      (1982).
148
      See NURIA BOUZA VIDAL, ASPECTOS ACTUALES DE LA AUTONOMÍA DE LA VOLUNTAD EN LA
      ELECCIÓN DE LA JURISDICCIÓN Y DE LA LEY APLICABLE A LOS CONTRATOS INTERNACIONALES
      [CURRENT ASPECTS OF THE AUTONOMY OF THE WILL IN THE CHOICE OF JURISDICTION AND THE LAW
      APPLICABLE TO INTERNATIONAL CONTRACTS] 4, 6 (Universidad del Pais Vasco ed., 2005).
149
      That is why, for instance, Roberto Ruiz Díaz Labrano observes that the parties to a contract can
      submit “their contractual relations” or “their contractual obligations,” which have “inter partes
      effects,” to a foreign law, but always “with the limitations resulting from imperative or public order
      provisions to which the applicability of the foreign law is subjected.” See Roberto Ruiz Díaz Labrano,
      El principio de la autonomía de la voluntad y las relaciones contractuales [The principle of the
      autonomy of will and contractual relations],” in 1 LIBRO HOMENAJE AL PROFESOR EUGENIO
      HERNÁNDEZ BRETÓN 735–40 (Editorial Jurídica Venezolana ed., 2019).


                                                       55
         Case 1:19-cv-10023-KPF Document 119-1 Filed 06/16/20 Page 57 of 60
                                                                                   CONFIDENTIAL

                “Article 1141. The conditions required for the existence of the
          contract are: 1st Consent of the parties; 2nd Object that may be a matter of
          contract; and 3rd Lawful cause.” 150

       125. The first condition of validity set forth in this provision, that the
parties must mutually consent, which is a condition for the validity of any contract,
provides not only that the parties must express a deliberate approval for the
proposed clauses to be included in an agreement, but also that they must have the
legal capacity, power, or competency to give such consent in accordance with the
law governing their actions.
      126. In the case of contracts entered into by Venezuelan public entities,
such legal competency is a matter of public order governed by Venezuelan public
law, including the Venezuelan Constitution. Thus, as I explained in 1992, “apart
from the clauses themselves of the agreement (which have force of law between
the parties), and the complementary Civil Code provisions, all public contracts are
subject in one way or another to public (administrative) law regulations, at least
when referring to the competency or attributions of the public entity to sign
them.” 151

      127. The competency of a public contracting party to enter into a public
contract must always be justified and must be exercised within applicable legal
constraints.152 As I observed in 1964:

                “The public contracting party needs to have legal competency, by the
          subject matter of the contract, the territory, the timing, the hierarchy, and the
          legal powers conferred on to it in order to enter into the contract. It is
          because of such principle that the Constitution says that the State shall not
          recognize obligations other than those entered into by legitimate bodies of
          the Public Power, in accordance with the law.” 153



150
      The conditions required for the existence of the contract are: 1st Consent of the parties; 2nd Object
      that may be a matter of contract; and 3rd Lawful cause. CODIGO CIVIL [C. CIV.] [CIVIL CODE] art.
      1.141 (Venez.).
151
      See Allan R. Brewer-Carías, 3 TRATADO DE DERECHO ADMINISTRATIVO [ADMINISTRATIVE LAW
      TREATY] 846 (Editorial Jurídica Venezolana ed., 2013). [hereinafter ADMINISTRATIVE LAW TREATY
      VOL. III]. See in BREWER-CARÍAS, ADMINISTRATIVE LAW IN VENEZUELA, supra note 11, at 144.
152
      See BREWER-CARÍAS, ADMINISTRATIVE LAW TREATY VOL. II supra note 103, at 431.
153
      CONSTITUCÍON DE LA REPÚBLICA DE VENEZUELA DE 1961 [CONSTITUTION], art. 232. See ALLAN R.
      BREWER-CARÍAS, 4 LAS INSTITUCIONES FUNDAMENTALES DEL DERECHO ADMINISTRATIVO Y LA
      JURISPRUDENCIA VENEZOLANA 166 (1964).


                                                    56
         Case 1:19-cv-10023-KPF Document 119-1 Filed 06/16/20 Page 58 of 60
                                                                                     CONFIDENTIAL

      128. A public entity seeking to enter into a public contract must have the
express competency to do so and must comply, among other things, with all
mandatory conditions of validity required prior to entering into the contract, such
as the prior National Assembly authorization required by the Constitution for
public interest contracts to be entered into with foreign states, foreign entities, or
corporations not domiciled in Venezuela.154 Conditions and requirements having
the character of public order cannot be relinquished in any way (much less in the
contract itself) by the public contracting party. 155

      129. In fact, Venezuelan law recognizes a general exception to the
principle of freedom of contract for statutory provisions regulating the public order
(orden público). As expressed in Article 6 of the Venezuelan Civil Code, “[l]aws
in which public order or good morals are involved cannot be renounced or relaxed
by private agreements.”
      130. The concept of public order as an exception to the contractual
freedom of the parties must be interpreted strictly, and in the Venezuelan legal
system refers to legal provisions relating to the legal order that is general and
essential for the existence of the community itself and thus cannot be relaxed
according to the wishes of the parties.156

154
      I addressed this matter many years ago in a 1964 article entitled “The formation of the will of the
      Public Administration in administrative contracts.” See Brewer-Carías, The formation of the will of
      the National Public Administration in administrative contracts, supra note 8, at 79–82.
155
      As Joaquín Sánchez-Covisa explains: “In establishing a standard of public policy, the State
      determines the mandatory and imperative “duty to be” -that is required at that time by the legal
      awareness of the group. As a result, those rules cannot be waived or relaxed by contracts between
      private parties. In this sense the duty to fidelity between spouses, compensation for professional
      accidents or the payment of taxes cannot be relaxed by the will of the private parties. These are
      provisions of public policy, and therefore represent the idea of what is the purpose in that legal
      community of our days.” See Joaquín Sánchez-Covisa, La vigencia temporal de la Ley en el
      ordenamiento jurídico venezolano [The Temporary Validity of the Law in the Venezuelan Legal
      Order] ACADEMIA DE CIENCIAS POLÍTICAS Y SOCIALES 179 (2007). In this same sense, Francisco
      López Herrera, quoting Henri De Page (Traité Élementaire de Droit Civil Belge, Bruilant, Bruxelles,
      1941-1949, Vol. I, p. 102), stated that “public policy laws and provisions are those that refers to the
      essential interest of the State or that affect the Collectivity, or that fix in private law the legal
      fundamental basis on which is based the economic and moral order of a determined society. In order
      to determine the public policy provision, it is needed to analyse in each case, the spirit of the
      Institution and to examine what and why it has relation with essential demands of the Collectivity or
      the fundamental basis of private law.” See FRANCISCO LÓPEZ HERRERA, LA NULIDAD DE LOS
      CONTRATOS EN LA LEGISLACIÓN CIVIL DE VENEZUELA [THE TEMPORARY VALIDITY OF THE LAW IN
      THE VENEZUELAN LEGAL ORDER] 96 (1952).
156
      For instance in Decision No 276 of the Cassation Chamber of the Supreme Tribunal of 31 May 2002,
      based on the opinion of the Italian author Emilio Betti, ruled that “the concept of public order
      represents a notion that crystallizes all those rules of public interest that demand unconditional


                                                     57
       Case 1:19-cv-10023-KPF Document 119-1 Filed 06/16/20 Page 59 of 60
                                                                                    CONFIDENTIAL

       131. The Public Administration Organic Law expressly establishes that the
legal provisions regulating the competency or powers of public entities comprising
the Public Administration are provisions governing public order 157 and therefore
must be governed by Venezuela law. For instance, Article 26 of the Organic Law
of the Public Administration provides that:

               “All powers attributed to Public Administration organs and entities
        shall be mandatory and binding and exercised under the conditions, limits
        and procedures established; they shall be not subject to waiver, nor
        delegated, nor extended and cannot be relaxed by any contract, except for
        the cases that are expressly set forth in the laws and other regulatory acts.

               Any activity carried out by an organ or entity that is manifestly
        incompetent, or usurped by those without public authority, is null and void
        and its effects shall be non-existent. Those who undertake such acts shall be
        liable under the law, without the claim that they followed higher orders
        serving as any form of excuse.” 158

      132. Thus, even in cases where the exception to the relative sovereign
immunity clause is applied and the public contracting party agrees to accept the
application of foreign law for the resolution of doubts and controversies arising
from the performance or conduct of the contract, public entities are nonetheless
always required to comply with all of the conditions of validity of public interest
contracts established in Venezuelan public law, as it is not possible for those
conditions of validity to be waived or governed in any way whatsoever by any
foreign law. This includes the requirement that the National Assembly authorize
public interest contracts to be entered into with a foreign State, a foreign entity, or
a corporation not domiciled in Venezuela, which must be fulfilled before the
contract can be executed.



     observance, and that cannot be repealed by means of a private agreement. The indication of these
     characteristic signs of the concept of public order, that is, the need for the unconditional observance
     of its rules, which the parties cannot renounce, makes it possible to discover with reasonable margin
     of confidence, when somebody is or is not in a case of a violation of a rule of public order.” El
     Tribunal Supremo de Justicia Sala de Casación Civil [TSJ] [Supreme Tribunal of Justice], No. 276,
     May 31, 2002 (Venez).
157
     I wrote in 2005 that “the laws governing competition are those called public policy, which implies
     that they cannot be relaxed or repealed by agreements between individuals (article 6 C.C.) nor at the
     will of the public official that is called to exercise the competency.” See BREWER-CARÍAS,
     ADMINISTRATIVE LAW TREATY VOL. II, supra note 103, at 432.
158
    See Gaceta Oficial No. 6.147 (Nov. 17, 2014), art. 26.


                                                    58
Case 1:19-cv-10023-KPF Document 119-1 Filed 06/16/20 Page 60 of 60
